Exhibit 10.1

Execution Version

THIRD AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

dated as of

August 4, 2014

among

Southcross Energy Partners, L.P.,

as Borrower,

Wells Fargo Bank, N.A.,

as Administrative Agent,

UBS Securities LLC and Barclays Bank PLC,

as Co-Syndication Agents,

JPMorgan Chase Bank, N.A.,

as Documentation Agent,

and

The Lenders Party Hereto

 

 

Wells Fargo Securities, LLC, Barclays Bank PLC, and UBS Securities LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I   

Definitions and Accounting Matters

     2   

Section 1.01

   Terms Defined Above      2   

Section 1.02

   Certain Defined Terms      2   

Section 1.03

   Types of Loans and Borrowings      36   

Section 1.04

   Terms Generally; Rules of Construction      36   

Section 1.05

   Accounting Terms and Determinations; GAAP; Pro Forma Compliance      36   
Article II   

The Credits

        37   

Section 2.01

   Commitments      37   

Section 2.02

   Loans and Borrowings      38   

Section 2.03

   Requests for Borrowings      39   

Section 2.04

   Interest Elections      40   

Section 2.05

   Funding of Borrowings      41   

Section 2.06

   Termination and Reduction of Commitments      42   

Section 2.07

   Letters of Credit      42   

Section 2.08

   Optional Increase in Commitments      48    Article III   

Payments of Principal and Interest; Prepayments; Fees

     49   

Section 3.01

   Repayment of Loans      49   

Section 3.02

   Interest      49   

Section 3.03

   Alternate Rate of Interest      50   

Section 3.04

   Prepayments      51   

Section 3.05

   Fees      53    Article IV   

Payments; Pro Rata Treatment; Sharing of Set-offs

     54   

Section 4.01

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      54   

Section 4.02

   Payments by the Borrower; Presumptions by the Administrative Agent      55   

Section 4.03

   Certain Deductions by the Administrative Agent      55   

Section 4.04

   Defaulting Lenders      56    Article V   

Increased Costs; Break Funding Payments; Taxes; Illegality

     57   

Section 5.01

   Increased Costs      57   

Section 5.02

   Break Funding Payments      59   

Section 5.03

   Taxes      59   

 

i



--------------------------------------------------------------------------------

Section 5.04

   Mitigation Obligations; Replacement of Lenders      63   

Section 5.05

   Illegality      64    Article VI   

Conditions Precedent

     64   

Section 6.01

   Effective Date      64   

Section 6.02

   Each Subsequent Credit Event      68    Article VII   

Representations and Warranties

     68   

Section 7.01

   Organization; Powers      69   

Section 7.02

   Authority; Enforceability      69   

Section 7.03

   Approvals; No Conflicts      69   

Section 7.04

   Financial Condition; No Material Adverse Change      69   

Section 7.05

   Litigation      71   

Section 7.06

   Environmental Matters      71   

Section 7.07

   Compliance with the Laws and Agreements; No Defaults      72   

Section 7.08

   Investment Company Act      73   

Section 7.09

   Taxes      73   

Section 7.10

   ERISA      73   

Section 7.11

   Disclosure; No Material Misstatements      74   

Section 7.12

   Insurance      74   

Section 7.13

   Restriction on Liens      74   

Section 7.14

   Subsidiaries      75   

Section 7.15

   Location of Business and Offices      75   

Section 7.16

   Properties; Titles, Etc      75   

Section 7.17

   Maintenance of Properties      76   

Section 7.18

   Hedging Agreements and Qualified ECP Guarantor      76   

Section 7.19

   Security Instruments      76   

Section 7.20

   Use of Loans and Letters of Credit      77   

Section 7.21

   Solvency      78   

Section 7.22

   Common Enterprise      78   

Section 7.23

   Material Contracts      78   

Section 7.24

   Broker’s Fees      78   

Section 7.25

   Employee Matters      78   

Section 7.26

   Anti-Terrorism Laws      78   

Section 7.27

   Foreign Corrupt Practices      79    Article VIII   

Affirmative Covenants

     80   

Section 8.01

   Financial Statements; Ratings Change; Other Information      80   

Section 8.02

   Notices of Material Events      83   

Section 8.03

   Existence; Conduct of Business      84   

Section 8.04

   Payment of Tax Obligations      84   

 

ii



--------------------------------------------------------------------------------

Section 8.05

   Performance of Obligations under Loan Documents      84   

Section 8.06

   Operation and Maintenance of Properties      85   

Section 8.07

   Insurance      85   

Section 8.08

   Books and Records; Inspection Rights      85   

Section 8.09

   Compliance with Laws      86   

Section 8.10

   Compliance with Agreements      86   

Section 8.11

   Environmental Matters      86   

Section 8.12

   Further Assurances      87   

Section 8.13

   Title Information      87   

Section 8.14

   Additional Collateral; Additional Guarantors      87   

Section 8.15

   Designations with Respect to Subsidiaries      89   

Section 8.16

   Excluded Subsidiaries      89   

Section 8.17

   ERISA Compliance      90   

Section 8.18

   Interest Rate Hedging Agreements      90   

Section 8.19

   Commodity Exchange Act Keepwell Provisions      90   

Section 8.20

   Post-Closing Obligations      90    Article IX   

Negative Covenants

     91   

Section 9.01

   Financial Covenants      91   

Section 9.02

   Indebtedness      93   

Section 9.03

   Liens      94   

Section 9.04

   Restricted Payments      95   

Section 9.05

   Investments, Loans and Advances      96   

Section 9.06

   Nature of Business; International Operations      98   

Section 9.07

   Proceeds of Loans      98   

Section 9.08

   ERISA Compliance      98   

Section 9.09

   Sale or Discount of Receivables      99   

Section 9.10

   Mergers, Etc      99   

Section 9.11

   Sale of Properties      100   

Section 9.12

   Environmental Matters      101   

Section 9.13

   Transactions with Affiliates      101   

Section 9.14

   Subsidiaries      101   

Section 9.15

   Limitation on Issuance of Equity Interests      101   

Section 9.16

   Negative Pledge Agreements; Dividend Restrictions      101   

Section 9.17

   Hedging Agreements      102   

Section 9.18

   Holding Company      102   

Section 9.19

   Sale and Leaseback      102   

Section 9.20

   Amendments to Organization Documents, Term Loan Documents, Material
Contracts, or Fiscal Year End; Prepayments of other Indebtedness      103   

Section 9.21

   Anti-Terrorism Law; Anti-Money Laundering      103   

Section 9.22

   Embargoed Person      104   

 

iii



--------------------------------------------------------------------------------

Article X   

Events of Default; Remedies

     104   

Section 10.01

   Events of Default      104   

Section 10.02

   Remedies      106    Article XI   

The Agents

        108   

Section 11.01

   Appointment and Authority      108   

Section 11.02

   Rights as a Lender      108   

Section 11.03

   Exculpatory Provisions      108   

Section 11.04

   Reliance by Administrative Agent      109   

Section 11.05

   Delegation of Duties      109   

Section 11.06

   Resignation of Administrative Agent      110   

Section 11.07

   Non-Reliance on Administrative Agent and Other Lenders      110   

Section 11.08

   No Other Duties, etc      111   

Section 11.09

   Authority of Administrative Agent to Release Collateral and Liens      111   

Section 11.10

   Action by the Administrative Agent      111   

Section 11.11

   Administrative Agent May File Proofs of Claim      112   

Section 11.12

   Intercreditor Agreement      113    Article XII   

Miscellaneous

     113   

Section 12.01

   Notices      113   

Section 12.02

   Waivers; Amendments      115   

Section 12.03

   Expenses, Indemnity; Damage Waiver      117   

Section 12.04

   Assignments and Participations      120   

Section 12.05

   Survival; Revival; Reinstatement      124   

Section 12.06

   Counterparts; Integration; Effectiveness; Electronic Execution      125   

Section 12.07

   Severability      125   

Section 12.08

   Right of Setoff      125   

Section 12.09

   Governing Law; Jurisdiction; Consent to Service of Process      126   

Section 12.10

   Headings      127   

Section 12.11

   Confidentiality      127   

Section 12.12

   Interest Rate Limitation      128   

Section 12.13

   Exculpation Provisions      129   

Section 12.14

   Collateral Matters; Secured Hedging Agreements; Bank Products      129   

Section 12.15

   No Third Party Beneficiaries      129   

Section 12.16

   USA Patriot Act Notice      130   

Section 12.17

   Amendment and Restatement      130   

Section 12.18

   Non-Recourse to the General Partner      130   

Section 12.19

   No Advisory or Fiduciary Responsibility      131   

Section 12.20

   Intercreditor Agreement      131   

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I    Commitments Annex II    Existing Letters of Credit Exhibit A    Form
of Note Exhibit B    Form of Borrowing Request Exhibit C    Form of Interest
Election Request Exhibit D-1    Form of Compliance Certificate (Effective Date)
Exhibit D-2    Form of Compliance Certificate (Ongoing) Exhibit E    Form of
Guaranty and Collateral Agreement Exhibit F    Form of Assignment and Assumption
Exhibit G-1    Form of U.S. Tax Compliance Certificate (Foreign Lenders; not
partnerships) Exhibit G-2    Form of U.S. Tax Compliance Certificate (Foreign
Participants; not partnerships) Exhibit G-3    Form of U.S. Tax Compliance
Certificate (Foreign Participants: partnerships) Exhibit G-4    Form of U.S. Tax
Compliance Certificate (Foreign Lenders; partnerships) Exhibit H    Form of
Solvency Certificate Schedule 1.02(a)    Security Instruments as of the
Effective Date Schedule 1.02(b)    Specified Transactions Schedule 1.02(c)   
Specified Projects Schedule 7.09    Taxes Schedule 7.14    Subsidiaries
Schedule 7.18    Hedging Agreements Schedule 7.19    Jurisdictions for Security
Instrument Filings Schedule 7.23    Material Contracts Schedule 7.24    Broker’s
Fees Schedule 8.20    Post-Closing Obligations Schedule 9.05    Existing
Investments

 

v



--------------------------------------------------------------------------------

THIS THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of August 4,
2014, is among: Southcross Energy Partners, L.P., a Delaware limited partnership
(the “Borrower”); each of the Lenders from time to time party hereto; Wells
Fargo Bank, N.A. (in its individual capacity, “Wells Fargo”), as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”); UBS Securities LLC and Barclays Bank PLC,
as co-syndication agents for the Lenders (in such capacity, together with their
successors in such capacity, the “Co-Syndication Agents”); and JPMorgan Chase
Bank, N.A. as Documentation Agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Documentation Agent”).

R E C I T A L S

A. The Borrower, the Administrative Agent, and each of the financial
institutions party thereto as lenders (the “Existing Lenders”) are parties to
that certain Second Amended and Restated Credit Agreement dated as of
November 7, 2012 (as amended, the “Existing Credit Agreement”), pursuant to
which the Existing Lenders provided certain loans and extensions of credit to
the Borrower (all Indebtedness (as defined below) arising pursuant to the
Existing Credit Agreement, the “Existing Indebtedness”).

B. The Borrower, Southcross Energy GP LLC, a Delaware limited liability company
and a Wholly-Owned Subsidiary (as defined below) of the Borrower (“Southcross
OpCo GP”), and TexStar Midstream Services, LP, a Texas limited partnership
(“TexStar”), entered into that certain Contribution Agreement dated June 11,
2014 (as amended, the “Contribution Agreement”), pursuant to which (a) TexStar
has agreed to contribute (i) 100% of the outstanding limited partnership
interest in FL Rich Gas Services, LP, a Texas limited partnership formerly known
as Frio LaSalle Pipeline, LP (“Frio LP”), and (ii) 100% of the outstanding
limited liability company interest in FL Rich Gas Services GP, LLC, a Texas
limited liability company formerly known as Frio LaSalle GP, LLC and the sole
general partner of Frio LP (“Frio GP”), to the Borrower, and (b) the Borrower
has agreed to contribute, directly or indirectly, (i) 100% of the Equity
Interests in Frio GP to Southcross OpCo GP and (ii) 100% of the limited
partnership interest in Frio LP to Southcross Energy LP LLC, in each case
subject to the terms and conditions set forth in the Contribution Agreement
(such transactions, collectively, the “Frio Contribution”).

C. The Borrower is entering into that certain Term Loan Credit Agreement dated
as of even date herewith (the “Term Loan Agreement”), with the financial
institutions from time to time party thereto as lenders (together with their
successors and assigns, collectively, the “Term Lenders”) and Wells Fargo, as
administrative agent for the Term Lenders (together with its successors in such
capacity, the “Term Administrative Agent”), pursuant to which the Term Lenders
are funding certain term loans to the Borrower on the Effective Date
(collectively, the “Effective Date Term Loans”) and making certain other
extensions of credit to the Borrower (such credit facility, the “Term Loan
Facility”).

D. Contemporaneously with the execution and delivery of this Agreement and the
Term Loan Agreement, the Borrower and certain of its Affiliates, as applicable,
are consummating the Frio Contribution and the other Specified Transactions (as
defined below).

 

1



--------------------------------------------------------------------------------

E. Subject to the conditions precedent set forth herein, the parties hereto
desire to amend and restate the Existing Credit Agreement in its entirety in the
form of this Agreement to (a) reflect the Frio Contribution and the other
Specified Transactions, and (b) amend certain other terms of the Existing Credit
Agreement in certain respects as provided in this Agreement.

F. After giving effect to the amendment and restatement of the Existing Credit
Agreement pursuant to the terms hereof, the Commitment of each Lender hereunder
will be as set forth on Annex I attached hereto.

G. In consideration of the premises, the representations, warranties, covenants,
and agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and subject to the
satisfaction of each condition precedent set forth in Section 6.01 hereof, the
Existing Credit Agreement shall be amended and restated as of the Effective Date
in the form of this Agreement. The parties hereto further agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Actual Completion Date” means, with respect to any Specified Project, the date,
to be identified to the Administrative Agent by delivery of a certificate of a
Responsible Officer, certifying that the Specified Project has reached actual
capacity set forth in the projections provided to the Administrative Agent with
respect to such Specified Project and is generally generating the revenue
specified in the minimum revenue contracts previously approved by the
Administrative Agent as set forth in the definition of “Specified Projects”.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

2



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents and the Documentation Agent; and “Agent” means any one of the
Administrative Agent, any Co-Syndication Agent or the Documentation Agent, as
the context requires.

“Agreement” means this Third Amended and Restated Revolving Credit Agreement, as
the same may from time to time be amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.5% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%. For the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day
(or the immediately preceding Business Day if such day is not a day on which
banks are open for dealings in dollar deposits in the London interbank market).
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Annualized Consolidated EBITDA” means, with respect to each Rolling Period
ending on or prior to March 31, 2015 and, if the Borrower elects application of
the Q4 2014 Base Periods in accordance with Section 9.01(d), the Rolling Period
ending on June 30, 2015, the sum of (a) the Borrower’s Consolidated EBITDA for
such Rolling Period, determined without giving effect to any Unadjusted Rich Gas
EBITDA, plus (b) Annualized Rich Gas EBITDA for such Rolling Period, plus
(c) the EP MVC Adjustment.

“Annualized Rich Gas EBITDA” means, (a) with respect to the Rolling Period
ending September 30, 2014, $28,000,000, and (b) with respect to each Rolling
Period thereafter ending on or prior to March 31, 2015 and, if the Borrower
elects application of the Q4 2014 Base Periods in accordance with
Section 9.01(d), the Rolling Period ending on June 30, 2015, an amount equal to
the product of (i) Unadjusted Rich Gas EBITDA for such Rolling Period multiplied
by (ii) the factor set forth for such Rolling Period in the following grid in
the column with the heading corresponding to the applicable Base Period:

 

Rolling Period Ending

   Q3 2014 Base Period Factor    Q4 2014 Base Period Factor

December 31, 2014

   2    4

March 31, 2015

   4/3    2

June 30, 2015

   N/
A    4/3

“Anti-Terrorism Law” has the meaning assigned to such term in Section 7.26(a).

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the grid below (subject to the proviso in the
last paragraph of this definition) based upon the current Consolidated Total
Leverage Ratio then in effect:

 

Consolidated Total

Leverage Ratio

   Eurodollar Loans   ABR Loans   Commitment Fee
Rate

Less than 2.50 to 1.00

   2.00%   1.00%   0.375%

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

   2.25%   1.25%   0.375%

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

   2.50%   1.50%   0.375%

Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

   2.75%   1.75%   0.500%

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

   3.00%   2.00%   0.500%

Greater than or equal to 4.50

   3.25%   2.25%   0.500%

Each change in the Applicable Margin resulting from a change in the Consolidated
Total Leverage Ratio shall become effective on and after the date on which
financial statements or a compliance certificate, as applicable, is delivered to
the Lenders pursuant to Sections 8.01(a), (b) or (d) and shall remain in effect
until the next change to be effected pursuant to this paragraph; provided,
however, that (x) if at any time the Borrower fails to deliver any financial
statements or a compliance certificate required by Sections 8.01(a), (b) or (d),
as applicable, then the “Applicable Margin” means the rate per annum set forth
on the grid when the Consolidated Total Leverage Ratio is at its highest level,
and (y) for the period from the Effective Date until the date on which the
financial statements and compliance certificate required pursuant to Sections
8.01(a), (b) or (d), as applicable, are delivered to the Administrative Agent
for the period ending on the last day of the first fiscal quarter ending after
the Effective Date, “Applicable Margin” means the rate per annum set forth on
the grid when the Consolidated Total Leverage Ratio is at its highest level.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitment (or, if the
Commitments have terminated or expired, the percentage of the aggregate
Revolving Credit Exposures represented by such Lender’s Revolving Credit
Exposure at such time); provided that in the case of Section 4.04 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the aggregate Commitments (disregarding any Defaulting Lender’s Commitments)
represented by such Lender’s Commitment (or, if the Commitments have terminated
or expired, the Applicable Percentage shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments (and
disregarding any Defaulting Lender’s unfunded Commitment based on the
Commitments most recently in effect) at the time of determination).

 

4



--------------------------------------------------------------------------------

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose (or whose credit support provider’s) long term senior
unsecured debt rating is A-/A3 by S&P or Moody’s (or their equivalent) or
higher.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means any sale, transfer, assignment, conveyance or other
disposition by the Borrower or any Subsidiary to any Person (including by way of
redemption by such Person) of any Property (including, without limitation, any
capital stock or other securities of, or Equity Interests in, another Person),
but excluding (a) dispositions resulting from Casualty Events, and (b) sales and
other dispositions of Property pursuant to Sections 9.11(a)-(f).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the aggregate
Commitments minus (b) the aggregate Revolving Credit Exposures of all Lenders.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Available Cash” has the meaning assigned to such term in the Partnership
Agreement.

“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury or cash management services
(including, without limitation, deposit accounts, funds transfers, automated
clearinghouse services, auto-borrow services, zero balance accounts, returned
check concentration, controlled disbursement services, lockboxes, account
reconciliation and reporting service, trade finance services, overdraft
protection, and interstate depository network services).

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any other Loan Party.

“Barclays” means Barclays Bank PLC, in its individual capacity.

“Base Period” means, individually or collectively as the context requires,
either the Q3 2014 Base Periods or, solely to the extent the Borrower so elects
in accordance with Section 9.01(d), the Q4 2014 Base Periods.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower Financial Statements” has the meaning assigned to such term in Section
7.04(a).

 

5



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning assigned to such term in Section 8.01.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Dallas, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all expenditures and costs that
are capitalized on the balance sheet of such Person in accordance with GAAP,
exclusive of, with respect to each Loan Party, expenditures and costs incurred
by such Loan Party to the extent that an unaffiliated third Person has provided
such Loan Party with funds to pay such expenditures and costs prior to
incurrence.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries.

“Change in Control” means:

(a) the Sponsors and their Affiliates, collectively, shall cease to beneficially
own and control, directly or indirectly, Equity Interests in the General Partner
representing a majority of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the General Partner;

(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
other than the Sponsors and their respective Affiliates of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the General Partner;

(c) the General Partner shall cease to be the sole general partner of the
Borrower, with substantially the same (or more expansive) powers to manage the
Borrower as are granted to the General Partner under the Organization Documents
of the Borrower as of the Effective Date;

 

6



--------------------------------------------------------------------------------

(d) except for transactions permitted by Section 9.10 or Section 9.11, the
Borrower shall cease to beneficially own and control, directly or indirectly,
all of the Equity Interests in each of the other Loan Parties; or

(e) within any period of twelve (12) consecutive calendar months, individuals
who were neither (i) members of the board of managers, or similar governing
body, of the General Partner on the first day of such period, (ii) persons who
were appointed or nominated by such persons, nor (iii) persons who were
appointed or nominated by a Sponsor (or an Affiliate of a Sponsor) shall
constitute a majority of the members of the board of managers, or similar
governing body, of the General Partner.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means any and all Property of the Loan Parties or any other Person
that is secured by a Lien under one or more Security Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 or Section 2.08 and
(b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b). The initial amount of each Lender’s Commitment is
set forth on Annex I hereto, in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment or in an amendment entered into in
connection with an increase of the total Commitments pursuant to Section 2.08,
as applicable. The aggregate amount of the Lenders’ Commitments on the Effective
Date is $200,000,000.

“Commitment Fee Rate” means, at any time, the per annum rate set forth in the
grid contained in the definition of “Applicable Margin” under the heading
“Commitment Fee Rate” determined in accordance with the definition of
“Applicable Margin”.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1, et seq.),
as amended from time to time, any successor statute, and any rule, regulation,
or order of the Commodities Futures Trading Commission (or the application or
official interpretation of any thereof).

 

7



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with respect to the Borrower and its Consolidated
Subsidiaries for any period of determination, the sum of (without duplication,
and without giving effect to any extraordinary losses or gains or any interest
income during such period) the following determined on a consolidated basis:
(a) Consolidated Net Income during such period plus (b) to the extent deducted
in determining Consolidated Net Income in such period: (i) income tax expense,
(ii) franchise tax expense (including Texas margin tax expense),
(iii) Consolidated Interest Expense, (iv) amortization (including amortization
of equity compensation expenses), depreciation and noncash nonrecurring items
during such period, (v) fees, costs and expenses incurred in connection with the
negotiation, documentation, closing and consummation of Permitted Acquisitions
in an aggregate amount not to exceed $2,000,000 for any Permitted Acquisition,
(vi) nonrecurring cash expenses for employee severance, employee relocation and
employee hiring costs incurred during such period, (vii) nonrecurring cash
expenses for accounting and reorganization costs incurred during such period in
an aggregate amount not to exceed $750,000 in any Rolling Period,
(viii) nonrecurring cash expenses for insurance deductible costs incurred during
such period, (ix) fees, costs and expenses incurred in connection with the
negotiation, documentation, closing and consummation of the Frio Contribution
and the other Transactions in an aggregate amount not to exceed $14,000,000, and
(x) any non-cash loss on dispositions of assets, plus (c) the aggregate
Specified Projects EBITDA Adjustments during such period; provided that the
aggregate Specified Projects EBITDA Adjustments shall not exceed fifteen percent
(15%) of the Consolidated EBITDA for such period prior to giving effect to any
Specified Projects EBITDA Adjustments for such period; provided, further, that
if the Borrower or any Consolidated Subsidiary shall acquire or dispose of any
Property during such period, then Consolidated EBITDA shall be calculated after
giving pro forma effect to such acquisition or disposition, as if such
acquisition or disposition had occurred on the first day of such period. All
calculations of Consolidated EBITDA shall be in form and substance satisfactory
to the Administrative Agent.

“Consolidated Interest Coverage Ratio” means, for any period of determination,
the ratio of (a) Consolidated EBITDA (or Annualized Consolidated EBITDA, in the
case of the Rolling Periods ending on or prior to March 31, 2015 and, if the
Borrower elects application of the Q4 2014 Base Periods in accordance with
Section 9.01(d), the Rolling Period ending on June 30, 2015) divided by
(b) Consolidated Interest Expense.

“Consolidated Interest Expense” means, for any period of determination, the sum
(determined without duplication) of the aggregate gross interest expense of the
Borrower and the Consolidated Subsidiaries for such period as determined in
accordance with GAAP, including: (a) amortization of debt discount,
(b) capitalized interest, and (c) expenses directly related to the
extinguishment of debt and (d) the portion of any payments or accruals under
Capital Leases allocable to interest expense, plus the portion of any payments
or accruals under Synthetic Leases allocable to interest expense whether or not
the same constitutes interest expense under GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period of determination, the aggregate
of the net income (or loss) of the Borrower and the Consolidated Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person, other than a Loan Party, in which the Borrower or any Consolidated
Subsidiary has an interest, except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) during such period of any Consolidated Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Subsidiary or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary non-cash gains or losses during such period,
(e) any gains or losses attributable to writeups or writedowns of assets, and
(f) any non-cash gains or losses resulting from the requirements of ASC 815;
provided, further, that if the Borrower or any Consolidated Subsidiary shall
acquire or dispose of any Property during such period, then Consolidated Net
Income shall be calculated, which calculation shall be in form and substance
satisfactory to the Administrative Agent, after giving pro forma effect to such
acquisition or disposition, as if such acquisition or disposition had occurred
on the first day of such period; provided, further, that, (i) solely with
respect to amounts constituting revenue actually received in cash by the
Borrower and its Consolidated Subsidiaries in respect of the operation of the
Oscar Assets pursuant to the Topaz Agreements (as in effect on March 13, 2014)
and which cash receipts would otherwise not be included in calculating
“Consolidated Net Income” due to requirements that such revenues be recognized
over the life of transportation contracts pursuant to GAAP, such amounts shall
be included, without duplication, in calculating “Consolidated Net Income” at
the time of receipt by the Borrower and its Consolidated Subsidiaries
notwithstanding, and in lieu of when recognized as net income by, such revenue
recognition requirements under GAAP, and (ii) solely with respect to the fiscal
quarter ending March 31, 2014, Consolidated Net Income for such fiscal quarter
shall be adjusted by adding up to $1,241,000 thereto in respect of purchase
price adjustments in connection with the Oscar Acquisition resulting from
certain demand fees prepaid prior to the closing thereof, solely to the extent
such adjustments reduce the aggregate consideration paid by Nueces Pipelines for
the Oscar Assets at such closing.

“Consolidated Senior Secured Indebtedness” means, on any date, all Consolidated
Total Funded Indebtedness on such date that is not Subordinated Indebtedness and
that is secured by a Lien on any Property of the Borrower or any Subsidiary.

“Consolidated Senior Secured Leverage Ratio” means, for any period of
determination, the ratio of Consolidated Senior Secured Indebtedness as of the
last day of the fiscal quarter for which such determination is being made
divided by Consolidated EBITDA (or Annualized Consolidated EBITDA, in the case
of the Rolling Periods ending on or prior to March 31, 2015, and, if the
Borrower elects application of the Q4 2014 Base Periods in accordance with
Section 9.01(d), the Rolling Period ending on June 30, 2015) for the Rolling
Period ending on the last day of such fiscal quarter.

 

9



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP. For the avoidance of doubt, “Consolidated
Subsidiaries” does not include Excluded Subsidiaries.

“Consolidated Total Funded Indebtedness” means, at any date, without
duplication, the sum of (a) all obligations of the Borrower and its Consolidated
Subsidiaries for borrowed money, including, but not limited to, senior bank
Indebtedness (including, without limitation, the Loans under this Agreement and
the Term Loans), senior notes and subordinated Indebtedness, (b) all obligations
of the Borrower and its Consolidated Subsidiaries under Capital Leases, (c) all
obligations of the Borrower and its Consolidated Subsidiaries with respect to
each outstanding standby letter of credit with a termination date of more than
seventy-five (75) days after the date on which it was issued (but excluding any
obligations under any such standby letter of credit that is issued for the
account of the Borrower or any of its Subsidiaries in the ordinary course for
purchases or transportation of natural gas by such Person(s) and which standby
letter of credit has a termination date of one year or less after the date on
which such standby letter of credit was issued), and (d) all contingent
obligations of the Borrower and its Consolidated Subsidiaries with respect to
the Indebtedness described in clauses (a), (b) and (c).

“Consolidated Total Leverage Ratio” means, for any period of determination, the
ratio of (a) Consolidated Total Funded Indebtedness as of the last day of the
fiscal quarter for which such determination is being made divided by
(b) Consolidated EBITDA (or Annualized Consolidated EBITDA, in the case of the
Rolling Periods ending on or prior to March 31, 2015, and, if the Borrower
elects application of the Q4 2014 Base Periods in accordance with
Section 9.01(d), the Rolling Period ending on June 30, 2015) for the Rolling
Period ending on the last day of such fiscal quarter.

“Consolidated Unadjusted EBITDA” means, for any period of determination,
Consolidated EBITDA prior to giving effect to (a) any amounts added to
Consolidated Net Income in the calculation of Consolidated EBITDA pursuant to
clauses (v), (vi), (vii), (viii) and (ix) of clause (b) of the definition of
Consolidated EBITDA, and (b) any Specified Projects EBITDA Adjustments for In
Process Specified Projects for such period.

“Contribution Agreement” has the meaning assigned to such term in the recitals
to this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent, any
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend or expect to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, (c) failed, within three (3) Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not become a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is ninety-one (91) days after
the earlier of (a) the Maturity Date and (b) the date on which there are no
Loans, LC Exposure or other obligations hereunder outstanding and all of the
Commitments are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Effective Date Term Loans” has the meaning assigned to such term in the
recitals to this Agreement.

“Embargoed Person” has the meaning assigned to such term in Section 9.22.

 

11



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any Subsidiary is located,
including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act,
as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, spill or response plan, or other
authorization required under or issued pursuant to applicable Environmental
Laws.

“EP Contract” means that certain Gas Gathering and Processing Agreement
(Portions of Atascosa, Dimmit and La Salle Counties) dated February 18, 2014,
entered into between Frio LP and EP Energy E&P Company, L.P., a Delaware limited
partnership, as in effect on the Effective Date.

“EP MVC Adjustment” means, solely with respect to each of the Rolling Periods
ending September 30, 2014 and December 31, 2014, a positive pro forma adjustment
to Annualized Consolidated EBITDA in an amount determined in a manner
satisfactory to the Administrative Agent as the excess, if any, of (a) an amount
equal to the revenue under the EP Contract for such Rolling Period assuming
throughput volumes of 35,000 mcf/day, minus (b) an amount equal to the
annualized actual gross revenue attributable to the EP Contract included in the
calculation of Annualized Rich Gas EBITDA for such Rolling Period; provided
that, (x) if any event or circumstance has the effect of reducing or deferring
the anticipated revenues or volumes to be received under the EP Contract, the
Administrative Agent may, in its sole discretion, reduce the amount determined
under clause (a) above, and (y) the amount determined under clause (a) above
shall be deemed to be zero in the event that the EP Contract ceases to be
enforceable and in full force and effect with minimum revenues satisfactory to
the Administrative Agent.

“Equity Cure Amount” has the meaning assigned to such term in
Section 9.01(e)(ii).

“Equity Cure Contribution” has the meaning assigned to such term in Section
9.01(e)(ii).

“Equity Cure Delivery Date” has the meaning assigned to such term in
Section 9.01(e)(i).

“Equity Cure Notice” has the meaning assigned to such term in Section
9.01(e)(i).

“Equity Cure Right” has the meaning assigned to such term in Section 9.01(e).

 

12



--------------------------------------------------------------------------------

“Equity Cure Test Date” has the meaning assigned to such term in Section
9.01(e)(i).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to section 4202 of ERISA or (f) any other event or
condition which could reasonably be expected to constitute grounds under section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
interest owners’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens, in each
case, arising by operation of law in the ordinary course of business or incident
to the operation and maintenance of Properties each of which is in respect of
obligations that are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) Liens arising solely by virtue of customary deposit
account agreements with the creditor depositary institution or any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit

 

13



--------------------------------------------------------------------------------

account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by the Borrower
or any of its Subsidiaries to provide collateral to the depository institution
or any other Person (other than the Secured Parties pursuant to the Security
Instruments); (e) zoning and land use requirements, easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations
affecting, and minor irregularities or deficiencies in title to, any real
Property of the Borrower or any Subsidiary that do not secure Indebtedness and
which in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (f) Liens on cash
or securities pledged to secure performance of tenders, surety, appeal and
supersedeas bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations,
obligations in respect of workers’ compensation, unemployment insurance or other
forms of government benefits or insurance and other obligations of a like nature
incurred in the ordinary course of business; (g) Liens, titles and interests of
lessors of Property leased by such lessors to the Borrower or any Subsidiary,
restrictions and prohibitions on encumbrances and transferability with respect
to such Property and the Borrower’s or such Subsidiary’s interests therein
imposed by such leases, and Liens and encumbrances encumbering such lessors’
titles and interests in such Property and to which the Borrower’s or such
Subsidiary’s leasehold interests may be subject or subordinate, in each case,
whether or not evidenced by UCC financing statement filings or other documents
of record; provided that such Liens do not secure Indebtedness of the Borrower
or any Subsidiary and do not encumber Property of the Borrower or any Subsidiary
other than the Property that is the subject of such leases; (h) Liens, titles
and interests of licensors of software and other intangible Property licensed by
such licensors to the Borrower or any Subsidiary, restrictions and prohibitions
on encumbrances and transferability with respect to such Property and the
Borrower’s or such Subsidiary’s interests therein imposed by such licenses, and
Liens and encumbrances encumbering such licensors’ titles and interests in such
Property and to which the Borrower’s or such Subsidiary’s license interests may
be subject or subordinate, in each case, whether or not evidenced by UCC
financing statement filings or other documents of record; provided that such
Liens do not secure Indebtedness of the Borrower or any Subsidiary and do not
encumber Property of the Borrower or any Subsidiary other than the Property that
is the subject of such licenses; and (i) judgment and attachment Liens not
giving rise to an Event of Default, provided that any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced. Any Lien described in clauses (a) through (d) shall
remain an “Excepted Lien” only for so long as (A) the appropriate Loan Party
shall cause any proceeding instituted contesting such Lien to stay the sale or
forfeiture of any portion of the Collateral on account of such Lien, (B) the
appropriate Loan Party shall maintain adequate reserves related to such Lien to
the extent required by GAAP, and (C) such Lien shall in all respects be subject
and subordinate in priority to the Liens created and evidenced by the Security
Instruments, except if and to the extent that the Governmental Requirements
creating, permitting or authorizing such Lien provides that such Lien is or must
be superior to the Liens created and evidenced by the Security Instruments;
provided that no intention to subordinate the first priority Liens granted in
favor of the Administrative Agent for the benefit of the Secured Parties
pursuant to the Security Instruments is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

 

14



--------------------------------------------------------------------------------

“Excess Cash” means the amount, if any, that (a) the sum of (i) the Borrower’s
and the other Loan Parties’ cash on hand plus (ii) the aggregate amount of the
Borrower’s and the other Loan Parties’ Investments of the types described in
clauses (c), (d), (e) and (f) of Section 9.05 exceeds (b) the aggregate amount
of the Borrower’s accounts payable and accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services that are
greater than ninety (90) days past the later of the date of invoice or the
scheduled payment date unless such accounts payable, expenses or liabilities or
other obligations are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP.

“Excluded Hedging Obligation” means, with respect to any Loan Party,
individually determined on a Loan Party by Loan Party basis, any Indebtedness in
respect of any Hedging Agreement if, and solely to the extent that, all or a
portion of the guarantee by such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Indebtedness in respect of any Hedging
Agreement (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time such
guarantee or grant of a security interest becomes effective with respect to such
related Indebtedness in respect of any Hedging Agreement. If any Indebtedness in
respect of any Hedging Agreement arises under a master agreement governing more
than one transaction or confirmation, such exclusion shall apply only to the
portion of such Indebtedness in respect of any Hedging Agreement that is
attributable to transactions or confirmations for which such guarantee or
security interest is or becomes illegal.

“Excluded Subsidiary” means (a) any Person designated on the Effective Date as
such on Schedule 7.14 or that the Borrower has designated in writing to the
Administrative Agent to be an Excluded Subsidiary pursuant to Section 8.15(a),
and which has not been redesignated a Loan Party pursuant to Section 8.15(b),
and (b) any Subsidiary of an Excluded Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes (i) imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income Taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, or (ii) that are Other Connection Taxes, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower or any Guarantor is located, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 5.04(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure or inability (other than as a result of a Change
in Law) to comply with Section 5.03(f), except to

 

15



--------------------------------------------------------------------------------

the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(c), and (d) any United States federal
withholding taxes imposed by FATCA.

“Executive Order” has the meaning assigned to such term in Section 7.26(a).

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Existing Indebtedness” has the meaning assigned to such term in the recitals to
this Agreement.

“Existing Lenders” has the meaning assigned to such term in the recitals to this
Agreement.

“Existing Letters of Credit” means, collectively, letters of credit issued under
the Existing Credit Agreement and outstanding as of the Effective Date, which
“Existing Letters of Credit” are listed on Annex II hereto.

“FATCA” means sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof.

“FCPA” means the Foreign corrupt Practices Act of 1977, as amended.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Area in a community participating in the
National Flood Insurance Program.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” and “Fee Letter” mean, collectively or individually as the context
requires, (a) the commitment letter dated October 2, 2012, among the Borrower
(as successor in interest to Southcross Energy LLC), Wells Fargo, and Wells
Fargo Securities, LLC, (b) the fee letter dated as of November 7, 2012, among
the Borrower, and Wells Fargo, and (c) any other fee letter entered into between
the Borrower and Wells Fargo and/or one or more of its Affiliates from time to
time in respect of the Loans.

“FEMA” means the Federal Emergency Management Agency, an agency of the United
States Department of Homeland Security that administers the National Flood
Insurance Program.

 

16



--------------------------------------------------------------------------------

“Financial Covenant Default” has the meaning assigned to such term in Section
9.01(e).

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower or of the General Partner acting on behalf of
the Borrower.

“Financial Statements” has the meaning assigned to such term in Section 7.04(a).

“Flood Insurance” means, for any owned real Property located in a Special Flood
Hazard Area, Federal Flood Insurance or private insurance that meets or exceeds
the requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines. Flood Insurance shall be in commercially reasonable amounts at least
up to the maximum policy limits set under the National Flood Insurance Program.

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Frio Assets” means, collectively, (a) the Loan Parties’ Equity Interests in the
Frio Joint Ventures and (b) the Frio Processing Plant.

“Frio Contribution” has the meaning assigned to such term in the recitals to
this Agreement.

“Frio Financial Statements” has the meaning assigned to such term in Section
7.04(a).

“Frio GP” has the meaning assigned to such term in the recitals to this
Agreement.

“Frio Group” means, collectively, Frio GP, Frio LP, the Frio Joint Ventures and
their respective Subsidiaries.

“Frio Joint Ventures” means, individually or collectively as the context
requires, (a) T2 Eagle Ford Gathering Company, LLC, a Delaware limited liability
company, (b) T2 EF Cogeneration Holdings LLC, a Delaware limited liability
company, and (c) T2 LaSalle Gathering Company LLC, a Delaware limited liability
company.

“Frio LP” has the meaning assigned to such term in the recitals to this
Agreement.

 

17



--------------------------------------------------------------------------------

“Frio Processing Plant” means that certain natural gas processing plant located
in Pettus, Bee County, Texas and owned by Frio LP.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“General Partner” means Southcross Energy Partners GP, LLC, a Delaware limited
liability company and the sole general partner of the Borrower.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies, such as the European Union or the European Central
Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means, collectively, (a) the Subsidiaries listed on Schedule 7.14,
and (b) each other Subsidiary that guarantees the Secured Obligations pursuant
to Section 8.14(a). For the avoidance of doubt, “Guarantors” does not include
Excluded Subsidiaries.

“Guaranty and Collateral Agreement” means a Third Amended and Restated Revolver
Guaranty and Collateral Agreement executed by the Borrower and the Guarantors in
substantially the form of Exhibit E granting and confirming security interests
in certain Collateral and unconditionally guarantying on a joint and several
basis, payment of the Secured Obligations, as the same may be amended, modified
or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies,

 

18



--------------------------------------------------------------------------------

commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions (including any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act); provided that no phantom stock
or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees, or consultants of the Borrower
or the Subsidiaries shall be a Hedging Agreement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined by the counterparties to such Hedging Agreements.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“In Process Specified Project” has the meaning assigned to such term in the
definition of “Specified Projects EBITDA Adjustment” set forth in this Section
1.02.

“Incremental Term Loans” has the meaning assigned to such term in the Term Loan
Agreement.

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services, except
(i) trade accounts payable of such Person arising in the ordinary course of
business if and to the extent that such trade accounts payable are not past due
by more than ninety (90) days or that are being contested in good faith by
appropriate proceedings diligently pursued and for which adequate reserves have
been established or are subject to an offset in favor of such Person as a result
of accounts receivable owed to such Person and (ii) non-cash purchase price
adjustments or non-cash earnouts and the portion of any cash purchase price
adjustments or cash earnouts that is not determinable; (d) all obligations under
Capital Leases; (e) all obligations under Synthetic Leases; (f) all Indebtedness
(as defined in the other clauses of this definition) of others secured by (or
for

 

19



--------------------------------------------------------------------------------

which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Indebtedness is assumed by such Person, provided, however, that the
amount of such Indebtedness of any Person described in this clause (f) shall,
for purposes of this Agreement, be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness or (ii) the fair market value of
the Property encumbered; (g) all Indebtedness (as defined in the other clauses
of this definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Indebtedness (howsoever such
assurance shall be made) to the extent of the lesser of the amount of such
Indebtedness and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Indebtedness or Property of others; (i) obligations to pay for
electricity, natural gas, other Hydrocarbons and other commodities under
contracts having an initial term in excess of one (1) year even if such
electricity, natural gas, other Hydrocarbons, and other commodities are not
actually taken, received or utilized by such Person; (j) any Indebtedness of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
and (k) Disqualified Capital Stock.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Information” has the meaning assigned to such term in Section 12.11.

“Intercreditor Agreement” means the intercreditor agreement entered into as of
the Effective Date, by and among the Administrative Agent, the Term
Administrative Agent and the Loan Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day

 

20



--------------------------------------------------------------------------------

for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale); (b) the making of any deposit with, or advance, loan or
capital contribution to, assumption of Indebtedness of, purchase or other
acquisition of any other Indebtedness or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in
one or a series of transactions) of Property of another Person that constitutes
a business unit or (d) the entering into of any guarantee of, or other
contingent obligation (including the deposit of any Equity Interests to be sold)
with respect to, Indebtedness or other liability of any other Person and
(without duplication) any amount committed to be advanced, lent or extended to
such Person.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices” published by the Institute of International Banking Law & Practice,
Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Banks” means, individually or collectively as the context requires,
each of Wells Fargo, Barclays, and UBS AG in their respective capacities as
issuers of Letters of Credit hereunder, their respective successors in such
capacity as provided in Section 2.07(i), and, if requested by the Borrower and
reasonably acceptable to the Administrative Agent, any other Person who is a
Lender at the time of such request and who accepts such appointment (it being
understood that, if any such Person ceases to be a Lender hereunder, such Person
will remain an Issuing Bank with respect to any Letter of Credit issued by such
Person that remains outstanding as of the date such Person ceases to be a
Lender). Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Joint Arranger” and “Joint Arrangers” mean, individually or collectively as the
context requires, each of Wells Fargo Securities, LLC, Barclays Bank PLC, and
UBS Securities LLC in their respective capacities as joint lead arrangers and
joint bookrunners hereunder.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

21



--------------------------------------------------------------------------------

“LC Sublimit” means, at any time, $75,000,000.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption or in an
amendment entered into in connection with an increase of the total Commitments
pursuant to Section 2.08, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any standby letter of credit issued (or deemed issued)
pursuant to this Agreement, including, without limitation, Existing Letters of
Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit.

“Letter of Credit Participation Fees” means all fees payable pursuant to Section
3.05(b)(i).

“Lewis Contract” means that certain Gas Transportation, Processing and Purchase
Agreement dated October 1, 2012, by and among Southcross Marketing Company Ltd.,
Lewis Petro Properties, Inc., and BP America Production Company, as amended.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, deed of trust, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. The term “Lien” shall include easements,
restrictions, servitudes, permits,

 

22



--------------------------------------------------------------------------------

conditions, covenants, exceptions or reservations. For the purposes of this
Agreement, the Borrower and its Subsidiaries shall be deemed to be the owner of
any Property which they have acquired or hold subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

“Liquidity” means, as of any date, the sum of (a) Availability on such date (but
only to the extent that (i) the Borrower is permitted to borrow such amount
under the terms of this Agreement including, without limitation, Section 6.02
hereof, and (ii) if such amounts were borrowed, the Borrower would be in pro
forma compliance (as set forth in Section 1.05(c)) with all applicable covenants
set forth in Section 9.01 hereof) plus (b) the amount of Excess Cash on such
date.

“Loan” means a loan made to the Borrower pursuant to Section 2.01(a).

“Loan Documents” means, collectively, this Agreement, the Notes, the Letter of
Credit Agreements, the Letters of Credit, the Fee Letters, the Security
Instruments, and the Intercreditor Agreement.

“Loan Parties” and “Loan Party” mean, collectively or individually as the
context requires, the Borrower and the Guarantors. For the avoidance of doubt,
“Loan Party” and “Loan Parties” do not include Excluded Subsidiaries.

“Material Adverse Change” means any circumstance or event that has had a
Material Adverse Effect.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on, or a material impairment of (a) the business, operations,
Property or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document, (c) the validity or enforceability
of any Loan Document or (d) the rights and remedies of or benefits available to
the Administrative Agent, any other Agent, any Issuing Bank or any Lender under
any Loan Document.

“Material Contracts” means, collectively, (a) the EP Contract, (b) the Lewis
Contract, and (c) each other contract for which the breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $7,500,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the Hedging Termination
Value.

“Material Real Property” means any real Property with a fair market value (as
reasonably determined by the Borrower) exceeding $2,500,000; provided that
aggregate fair market value of all real Property that is not “Material Real
Property” shall not exceed $10,000,000 at any time.

 

23



--------------------------------------------------------------------------------

“Maturity Date” means August 4, 2019.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real or immovable Property and other Property in favor of
the Administrative Agent for the benefit of the Secured Parties, which shall be
in a form reasonably satisfactory to the Administrative Agent, as the same may
be amended, modified, supplemented or restated from time to time in accordance
with the Loan Documents.

“Mortgaged Property” means any real Property owned by the Borrower or any of its
Subsidiaries that is subject to a Mortgage.

“National Flood Insurance Program” means the program created by the United
States Congress pursuant to the Flood Insurance Regulations, that mandates the
purchase of flood insurance to cover real property improvements located in
Special Flood Hazard Areas in participating communities and provides protection
to property owners through a federal insurance program.

“Net Cash Proceeds” means, for any Recovery Event requiring a repayment of Loans
pursuant to Section 3.04(b)(iii), the gross cash proceeds (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) from such Recovery Event, net of attorneys’ fees,
accountants’ fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset which
is the subject of such Recovery Event (other than any Lien pursuant to a
Security Instrument) and other customary fees and expenses actually incurred in
connection therewith, and net of taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements).

“Net Sale Proceeds” means for any sale or other disposition of Property pursuant
to an Asset Sale, the gross cash proceeds (including any cash received by way of
deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received) received from such Asset Sale, net of (a) reasonable
transaction costs (including, without limitation, any underwriting, brokerage or
other customary selling commissions, reasonable legal, advisory and other fees
and expenses (including title and recording expenses), associated therewith and
sales, VAT and transfer taxes arising therefrom), (b) the amount of such gross
cash proceeds required to be used to permanently repay any Indebtedness (other
than the Secured Obligations) which is permitted hereunder and which is secured
by the respective Property which was sold or otherwise disposed of, (c) the
estimated net marginal increase in income taxes which will be payable by the
Borrower or any Subsidiary with respect to the fiscal year of the Borrower in
which the Asset Sale occurs as a result of such Asset Sale, and (d) the amount
of all reserves required to be maintained by the Borrower or any Subsidiary in
accordance with GAAP for any

 

24



--------------------------------------------------------------------------------

potential indemnity obligations that may be required to be made by the Borrower
or any Subsidiary of as a result of such Asset Sale; provided, however, that
(i) such gross proceeds shall not include any portion of such gross cash
proceeds which the Borrower determines in good faith should be reserved for
post-closing adjustments (to the extent the Borrower delivers to the
Administrative Agent a certificate signed by a Responsible Officer as to such
determination), it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than
thirteen (13) months following the date of the respective Asset Sale), the
amount (if any) by which the reserved amount in respect of such Asset Sale
exceeds the actual post-closing adjustments payable by the Borrower or any
Subsidiary shall constitute Net Sale Proceeds on such date received by the
Borrower and/or any Subsidiary from such Asset Sale, and (ii) at such time as
the Borrower and the Subsidiaries are no longer required to maintain any
indemnity reserves in accordance with GAAP as a result of any Asset Sale, the
amount (if any) by which such reserved amount in respect of such Asset Sale
exceeds the actual amount of indemnity payments made by the Borrower or any
Subsidiary for which such reserves were required to be maintained in respect of
such Asset Sale shall constitute Net Sale Proceeds at such time.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.02 and (b) has been
approved by the Required Lenders.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“Nueces Pipelines” means Southcross Nueces Pipelines LLC, a Delaware limited
liability company.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Oscar Acquisition” means the acquisition by Nueces Pipelines of the Oscar
Assets pursuant to the Oscar Acquisition Agreement.

 

25



--------------------------------------------------------------------------------

“Oscar Acquisition Agreement” means that certain Asset Purchase Agreement dated
February 14, 2014, by and among Onyx Midstream, LP, Onyx Pipeline Company, and
Nueces Pipelines, as amended.

“Oscar Assets” means the “Assets” under and as defined in the Oscar Acquisition
Agreement.

“Other Connection Taxes” means, with respect to any Lender or Issuing Bank,
Taxes imposed as a result of a present or former connection between such Lender
or Issuing Bank and the jurisdiction imposing such Tax (other than connections
arising from such Lender or Issuing Bank having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.04).

“Participant” has the meaning assigned to such term in Section 12.04(d)(i).

“Participant Register” has the meaning assigned to such term in Section
12.04(d)(ii).

“Partnership Agreement” means that certain Third Amended and Restated Limited
Partnership Agreement of the Borrower dated as of the Effective Date, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Payment in Full” means, the time at which (a) no Lender or Issuing Bank shall
have (i) any Commitments, Loan, LC Disbursements or other amounts payable under
the Loan Documents unpaid, unsatisfied or outstanding (other than in respect of
contingent obligations, indemnities and expenses related thereto that are not
then payable or in existence) and (ii) any Letters of Credit outstanding that
(A) have not been cash collateralized in a manner reasonably satisfactory or
(B) have not had other arrangements made with respect to them that are
reasonably satisfactory, in each case, to the applicable Issuing Bank, (b) the
Commitments have been terminated, and (c) all Secured Hedging Agreements have
been terminated or novated and each Secured Hedging Agreement Counterparty has
received payment of all amounts, if any, payable to it in connection with such
termination or novation.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Investment in a joint venture or any other
acquisition of Equity Interests or assets of a Person meeting each of the
following conditions:

(a) no Default exists or results therefrom;

 

26



--------------------------------------------------------------------------------

(b) the joint venture or target is engaged in, or the acquired assets are useful
in, the line of business in which the Borrower and the Subsidiaries are engaged
in on the Effective Date;

(c) after giving effect to such transaction (and any debt incurred in connection
therewith):

(i) the Borrower’s Liquidity is not less than $20,000,000; and

(ii) the Borrower is in pro forma compliance (as set forth in Section 1.05(c))
with all applicable covenants set forth in Section 9.01 hereof;

(d) with respect to any Permitted Acquisition that involves a purchase price of
not less than $10,000,000, the Administrative Agent shall have received not less
than 10 Business Days’ (or such lesser time period as is reasonably acceptable
to the Administrative Agent) prior notice of such Investment, which notice shall
include (i) such pro forma financial statements that the Administrative Agent
may be reasonably request and that demonstrate compliance with the foregoing
clause (c) and (ii) copies of the material agreements relating to such
Investment;

(e) such acquisition shall be consensual, shall have been approved by the
target’s board of directors (or comparable governing body) and shall be
consummated in compliance with all applicable Governmental Requirements; and

(f) the Borrower shall deliver, or cause each applicable Subsidiary to deliver,
such Security Instruments and other documents as required pursuant to, and prior
to the deadlines set forth in, Section 8.14.

“Permitted Note Indebtedness” means Indebtedness of the Borrower and/or any of
its Subsidiaries resulting from the issuance by such parties of senior unsecured
notes; provided that (a) such Indebtedness does not mature or require any
scheduled payments of the principal amount thereof prior to the date that is 180
days after the Maturity Date in effect on the date of such Permitted Note
Indebtedness issuance, (b) such Indebtedness bears no greater than a market
interest rate as of the time of its issuance or incurrence (as determined in
good faith by the Borrower), (c) no indenture or other agreement governing such
Indebtedness contains (i) maintenance financial covenants or (ii) covenants or
events of default that, taken as a whole, are more restrictive on the Borrower
and its Subsidiaries than those contained in this Agreement are on the Borrower
and its Subsidiaries, (d) after giving effect to the issuance or incurrence of
such Indebtedness on a pro forma basis, the Borrower shall be in compliance (as
set forth in Section 1.05(c)) with all applicable covenants set forth in
Section 9.01, and (e) no Default exists at the time of or after giving effect to
the issuance or incurrence of such Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six (6) calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or a Subsidiary or an ERISA
Affiliate.

 

27



--------------------------------------------------------------------------------

“Platform” has the meaning assigned to such term in Section 8.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in San Francisco, California; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 7.04(a).

“Projected Capacity” means, with respect to any Specified Project, the
Borrower’s good faith estimate of the production and/or revenue capacity of such
Specified Project in the first certificate delivered pursuant to Section 8.01(d)
to the Administrative Agent that includes the first calculation of pro forma
Specified Project Projected EBITDA for such Specified Project, which estimate
may be subsequently changed by the Borrower in accordance with Section 8.01(m).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including, without limitation,
cash, securities, accounts, contract rights and, with respect to any Person,
Equity Interests or other ownership interests of any other Person), whether now
in existence or owned or hereafter acquired.

“Public Lender” has the meaning assigned to such term in Section 8.01.

“Purchase Money Indebtedness” means Indebtedness, the proceeds of which are used
to finance the acquisition, construction, installation, transport and/or
improvement of inventory, equipment or other Property in the ordinary course of
business.

“Q3 2014 Base Period” means, individually or collectively as the context
requires, each of the periods commencing on July 1, 2014 and ending on
September 30, 2014, December 31, 2014, and March 31, 2015, respectively.

“Q4 2014 Base Period” means, individually or collectively as the context
requires, each of the periods commencing on October 1, 2014 and ending on
December 31, 2014, March 31, 2015, and June 30, 2015, respectively.

“Qualified ECP Guarantor” means, in respect of any Hedging Agreement, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Hedging Agreement or grant of the relevant security
interest becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

28



--------------------------------------------------------------------------------

“Recently Completed Specified Project” has the meaning assigned to such term in
the definition of “Specified Projects EBITDA Adjustment” set forth in this
Section 1.02.

“Recovery Event” means the receipt by the Borrower or any Subsidiary of any cash
insurance proceeds or condemnation awards payable by reason of a Casualty Event.

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Indebtedness. “Redeem” has the correlative meaning thereto.

“Register” has the meaning assigned to such term in Section 12.04(c).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Affiliates” has the meaning assigned to such term in the Contribution
Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.11(a).

“Required Lenders” means, at any time while no Revolving Credit Exposure is
outstanding, at least two (2) Lenders having greater than fifty percent (50%) of
the aggregate Commitments; and at any time while any Revolving Credit Exposure
is outstanding, at least two (2) Lenders holding greater than fifty percent
(50%) of the total Revolving Credit Exposure (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(d)); provided that the
Commitments and the principal amount of the total Revolving Credit Exposure of
the Defaulting Lenders (if any) shall be excluded from the determination of
Required Lenders.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower or of the General Partner acting on behalf
of the Borrower.

 

29



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“Rolling Period” means, with respect to the last day of any fiscal quarter,
(a) solely for the purpose of determining Annualized Rich Gas EBITDA and
Unadjusted Rich Gas EBITDA with respect to each Rolling Period ending on or
prior to March 31, 2015 and, if the Borrower elects application of the Q4 2014
Base Periods in accordance with Section 9.01(d), the Rolling Period ending on
June 30, 2015, the applicable Base Period ending on such date, and (b) for all
other purposes (including the determination of the EP MVC Adjustment), the
period of four (4) consecutive fiscal quarters ending on the last day of such
fiscal quarter.

“Sanctions” has the meaning assigned to such term in Section 7.26(d).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Scheduled Completion Date” means, with respect to any Specified Project, the
date indicated as the Borrower’s good faith estimate of the scheduled date of
the completion of such Specified Project in the first certificate delivered
pursuant to Section 8.01(d) to the Administrative Agent that includes the first
calculation of pro forma Specified Project Projected EBITDA for such Specified
Project, which date may not be subsequently changed by the Borrower.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Hedging Agreement” means any Hedging Agreement of the Borrower or any
Subsidiary with a Secured Hedging Agreement Counterparty.

“Secured Hedging Agreement Counterparty” means any (a) Person that is a party to
a Hedging Agreement with the Borrower or any Subsidiary that enters into such
Hedging Agreement while such Person is or before such Person becomes a Lender or
an Affiliate of a Lender, whether or not such Person at any time ceases to be a
Lender or an Affiliate of a Lender, as the case may be, or (b) assignee of any
Person described in clause (a) above so long as such assignee is a Lender or an
Affiliate of a Lender.

“Secured Obligations” means any and all obligations of and amounts owing or to
be owing (including interest accruing at any post-default rate and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower, any
of its Subsidiaries or any other Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) by the
Borrower, any Subsidiary or any other Loan Party (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter

 

30



--------------------------------------------------------------------------------

arising): (a) to the Administrative Agent, any Issuing Bank, any trustee or any
Lender under any Loan Document; (b) to any Secured Hedging Agreement
Counterparty under any Secured Hedging Agreement, including any Secured Hedging
Agreement in existence prior to the date hereof, but excluding any additional
transactions or confirmations entered into (i) after such Secured Hedging
Agreement Counterparty ceases to be a Lender or an Affiliate of a Lender or
(ii) after assignment by such Secured Hedging Agreement Counterparty to another
Person that is not a Lender or an Affiliate of a Lender; (c) to any Bank
Products Provider in respect of any Bank Products; and (d) all renewals,
extensions and/or rearrangements of any of the above; provided that, solely with
respect to any Loan Party that is not an “eligible contract participant” under
the Commodity Exchange Act, Excluded Hedging Obligations of such Loan Party
shall in any event be excluded from “Secured Obligations” owing by such Loan
Party.

“Secured Parties” means, collectively, the Administrative Agent, each Issuing
Bank, each Lender, each Secured Hedging Agreement Counterparty and each Bank
Products Provider.

“Security Instruments” means the Guaranty and Collateral Agreement, the
Mortgages, the other agreements, instruments or certificates described or
referred to in Schedule 1.02(a), and any and all other agreements, instruments,
consents, or certificates now or hereafter executed and delivered by the
Borrower or any other Person (other than Secured Hedging Agreements, Bank
Products agreements or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Secured Obligations
pursuant to this Agreement) in connection with, or as security for the payment
or performance of the Secured Obligations, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

“Solvent” means, with respect to any Person as of any date, that (a) the value
of the assets of such Person (both at fair value and present fair saleable
value) is, on the date of determination, greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as of such date, (b) as of such date, such Person is able to pay all liabilities
of such Person as such liabilities mature, and (c) as of such date, such Person
does not have unreasonably small capital given the nature of its business. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Acquisition Agreement Representations” means the representations and
warranties made by TexStar or its subsidiaries or affiliates in the Contribution
Agreement with respect to the Frio Assets as are material to the interests of
the Lenders, but only to the extent that the Borrower or its affiliates have the
right to terminate the obligations of the Borrower or its affiliates under the
Contribution Agreement or otherwise decline to close the Frio Contribution as a
result of a breach of any such Specified Acquisition Agreement Representations
or any such Specified Acquisition Agreement Representations not being accurate.

“Specified Projects” means (a) the projects of the Loan Parties identified in
Schedule 1.02(c) and (b) certain other projects of the Loan Parties (i) that
have Capital Expenditures attributable thereto in excess of $5,000,000,
(ii) that are identified in the certificate to be delivered pursuant to
Section 8.01(d), and (iii) for which the Borrower has provided to the

 

31



--------------------------------------------------------------------------------

Administrative Agent, not less than thirty (30) days (or such lesser period as
is reasonably acceptable to the Administrative Agent) prior to the last day of
the first fiscal quarter for which the Borrower desires to commence inclusion of
a Specified Projects EBITDA Adjustment with respect to such project,
information, as applicable, in each case in form and substance satisfactory to
the Administrative Agent in its reasonable discretion, regarding (A) enforceable
minimum revenue contracts that have been entered into with unaffiliated third
parties and the ability of counterparties and third parties to perform under
such enforceable minimum revenue contracts, (B) projected revenues from such
enforceable minimum revenue contracts, other contracts or negotiated
settlements, as the case may be, (C) projected capital costs and projected
operating and general administrative expenses of such project, and (D) any other
aspect of such project as the Administrative Agent may reasonably request.

“Specified Projects EBITDA Adjustment” means the amount that may be added to
Consolidated Net Income in the calculation of Consolidated EBITDA (or, in the
case of each Rolling Period ending on or prior to March 31, 2015 and, if the
Borrower elects application of the Q4 2014 Base Periods in accordance with
Section 9.01(d), the Rolling Period ending on June 30, 2015, the amount that may
be included in the calculation of Annualized Consolidated EBITDA) attributable
to a particular Specified Project as set forth in this definition, whether
completed or in process. When calculating such amount,

(a) for any Specified Project for which the Actual Completion Date occurred on
or after the first day of the applicable Rolling Period, but at least thirty
(30) days prior to the last day of such Rolling Period (a “Recently Completed
Specified Project”), the Specified Project EBITDA Adjustment for such Recently
Completed Specified Project shall be equal to: (i) the actual Consolidated
EBITDA attributable to such Recently Completed Specified Project following the
Actual Completion Date, divided by (ii) the number of days in such Rolling
Period following the Actual Completion Date, multiplied by (iii) the number of
days in such Rolling Period prior to the Actual Completion Date;

(b) for any Specified Project where construction has begun but the Actual
Completion Date has not occurred or for which the Actual Completion Date has
occurred but a full thirty (30) days has not elapsed since such Actual
Completion Date (an “In Process Specified Project”), Consolidated EBITDA for any
period attributable to such In Process Specified Project will reflect the
projected Consolidated EBITDA related to such In Process Specified Project for
the first full four-fiscal quarter period following the Scheduled Completion
Date based on (i) the difference between enforceable minimum revenue, as
determined by such In Process Specified Project’s Projected Capacity, and
projected operating and general administrative expenses of such In Process
Specified Project for such four-fiscal quarter period (such projected annual
Consolidated EBITDA as calculated based on this clause (i), the “Specified
Project Projected EBITDA”), multiplied by (ii) the ratio of actual Capital
Expenditures spent through such period on such In Process Specified Project
relative to the total expected Capital Expenditures for the completion of such
In Process Specified Project, such amounts, in each case, approved by the
Administrative Agent in its reasonable judgment; provided that the Specified
Project Projected EBITDA attributable to such In Process Specified Project for
the fiscal quarter in which such In Process Specified Project’s Actual
Completion Date occurs shall be calculated net of any actual Consolidated EBITDA
attributable to such In

 

32



--------------------------------------------------------------------------------

Process Specified Project. The contribution of a Specified Project to the
Specified Projects EBITDA Adjustment shall be reduced in future periods if such
Specified Project is not completed by, or if the estimated date by which such
construction to be completed is beyond, a date that is more than 90 days beyond
the Scheduled Completion Date for such Specified Project, such reduction to be
reflected in the next certificate to be delivered pursuant to Section 8.01(d) to
the Administrative Agent on or after the date such Specified Project is not so
completed or it is determined that such Specified Project will not be so
completed and to be in an amount equal to the product of (x) the applicable
percentage reduction rate relating to the number of days of delay as set forth
below and (y) the amount of the Specified Projects EBITDA Adjustment
attributable to such Specified Project:

 

Delay or Estimated Delay,
whichever is greater

   Applicable Percentage
Reduction Rate  

> 90 days but £ 180 days

     25 % 

> 180 days but £ 270 days

     50 % 

> 270 days

     100 % 

; and

(c) the Specified Projects EBITDA Adjustments attributable to Recently Completed
Specified Projects and In Process Specified Projects (excluding any EP MVC
Adjustment), shall be reduced on a pro rata basis (based on the relative
percentages of the total Specified Projects EBITDA Adjustments represented by
Recently Completed Specified Projects and In Process Specified Projects, as
applicable, but excluding any EP MVC Adjustment) to the extent necessary so that
the aggregate Specified Projects EBITDA Adjustments (excluding any EP MVC
Adjustment) shall not exceed fifteen percent (15%) of the Consolidated EBITDA
for such period prior to giving effect to any Specified Projects EBITDA
Adjustments for such period.

“Specified Project Projected EBITDA” has the meaning assigned to such term in
the definition of “Specified Projects EBITDA Adjustment” set forth in this
Section 1.02.

“Specified Representations” means the representations and warranties set forth
in the Loan Documents relating to corporate existence of the Loan Parties; power
and authority, due authorization, execution and delivery and enforceability, in
each case, relating to the Loan Parties entering into and performance of the
Loan Documents; no conflicts with or consents under the Loan Parties’
organizational documents; solvency as of the Effective Date (after giving effect
to the Transactions) of the Borrower and its Consolidated Subsidiaries on a
consolidated basis; use of proceeds; Federal Reserve margin regulations; the
Investment Company Act; the PATRIOT Act; OFAC; and the FCPA; and creation,
validity and, subject to the last paragraph of Section 6.01 and Section 8.20,
perfection of security interests in the Collateral.

“Specified Transactions” means, collectively, the Frio Contribution and each of
the transactions consummated on or prior to the Effective Date in connection
therewith, including, without limitation, the transactions set forth on Schedule
1.02(b).

 

33



--------------------------------------------------------------------------------

“Sponsors” means, collectively or individually as the context requires, each of
(a) Tailwater Capital LLC, (b) EIG Management Company, LLC and (c) Charlesbank
Equity Fund VI, Limited Partnership, a Massachusetts limited partnership.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subject Transaction” has the meaning assigned to such term in Section 1.05(c).

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Loan Parties subordinated in right and time of payment to the Secured
Obligations and containing such other terms and conditions, in each case as are
satisfactory to the Administrative Agent.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by (i) another Person, (ii) one or more of such
other Person’s Subsidiaries, or (iii) collectively, such other Person and one or
more of such other Person’s Subsidiaries, and (b) any partnership of which such
other Person or any of such other Person’s Subsidiaries is a general partner.
Unless otherwise indicated herein, each reference to the term “Subsidiary” means
a Subsidiary of the Borrower. Notwithstanding anything to the contrary set forth
herein, the term “Subsidiary” does not include any Excluded Subsidiaries.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

34



--------------------------------------------------------------------------------

“Term Administrative Agent” has the meaning assigned to such term in the
recitals to this Agreement.

“Term Lenders” has the meaning assigned to such term in the recitals to this
Agreement.

“Term Loans” means, collectively, the Effective Date Term Loans and any
Incremental Term Loans.

“Term Loan Agreement” has the meaning assigned to such term in the recitals to
this Agreement.

“Term Loan Documents” means, collectively, the “Loan Documents” under and as
defined in the Term Loan Agreement.

“Term Loan Facility” has the meaning assigned to such term in the recitals to
this Agreement.

“Termination Date” means the earlier of (a) the Maturity Date and (b) the date
of termination of the Commitments.

“TexStar” has the meaning assigned to such term in the recitals to this
Agreement.

“Topaz Agreements” means (a) that certain Pipeline Services Agreement dated
March 6, 2014, between Nueces Pipelines and Barney M. Davis, LP, and (b) that
certain Pipeline Services Agreement dated March 6, 2014 between Nueces Pipelines
and Nueces Bay WLE, LP.

“Transactions” means (a) the Specified Transactions, including, without
limitation, the Frio Contribution, (b) with respect to the Borrower, the
execution, delivery and performance by the Borrower of this Agreement and each
other Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof (including, without limitation, to refinance the Existing
Indebtedness), the issuance of Letters of Credit hereunder, and the grant of
Liens by the Borrower on Collateral pursuant to the Security Instruments, and
(c) with respect to each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Secured Obligations and the other obligations under the Guaranty and
Collateral Agreement by such Guarantor and such Guarantor’s grant of the
security interests and provision of Collateral under the Security Instruments,
and the grant of Liens by such Guarantor on Collateral pursuant to the Security
Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UBS AG” means UBS AG, Stamford Branch, in its individual capacity.

“Unadjusted Rich Gas EBITDA” means, with respect to any Rolling Period ending on
or prior to March 31, 2015, and, if the Borrower elects application of the Q4
2014 Base Periods in accordance with Section 9.01(d), the Rolling Period ending
on June 30, 2015, the portion of Consolidated Unadjusted EBITDA for such Rolling
Period attributable solely to the Frio Assets.

 

35



--------------------------------------------------------------------------------

“USA Patriot Act” has the meaning assigned to such term in Section 12.16.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(f).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower and/or one
or more of the Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan”), and
Borrowings may be classified and referred to by Type (e.g., a “Eurodollar
Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in the Loan Documents), (b) any reference herein to any law or
regulation shall be construed, unless otherwise specified, as referring to such
law or regulation as amended, modified, supplemented, codified or reenacted, in
whole or in part, and in effect from time to time, (c) any reference herein to
any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents), (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement. No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

Section 1.05 Accounting Terms and Determinations; GAAP; Pro Forma Compliance.

(a) Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which the
Borrower’s independent certified public accountants concur and which are
disclosed to

 

36



--------------------------------------------------------------------------------

the Administrative Agent on the next date on which Financial Statements are
required to be delivered to the Lenders pursuant to Section 8.01(a); provided
that unless the Borrower and the Required Lenders shall otherwise agree in
writing, no such change shall modify or affect the manner in which compliance
with the covenants contained herein is computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods.

(b) Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the ratios that are the subject of Section 9.01 hereof
and the components of each of them, all Excluded Subsidiaries (including the
assets, liabilities, income, losses, cash flows and elements thereof) shall be
excluded, except that any dividends or distributions actually paid in cash by
any Person to the Borrower or any other Loan Party shall be deemed to be income
to the Borrower or such other Loan Party, as applicable, when received by it
whether or not constituting income in accordance with GAAP.

(c) For purposes of determining hereunder whether the Borrower is in pro forma
compliance with its applicable financial covenants contained in Section 9.01
hereof after the occurrence of a certain event (a “Subject Transaction”), in all
cases such calculation shall be based on the financial information for the most
recent Rolling Period for which financial information has been delivered to the
Administrative Agent pursuant to Sections 8.01(a) or (b), and calculated as if
such Subject Transaction had occurred on the first day of such applicable
period. For the purposes of the definition of “Permitted Note Indebtedness”, the
covenants (and levels thereof) that must be complied with are those set forth in
Sections 9.01(a)(ii), 9.01(b), and 9.01(c). For all other purposes hereunder,
the covenants (and levels thereof) that must be complied with are those that
were in effect as of the last day of the fiscal quarter most recently ended
prior to such Subject Transaction.

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

(a) Revolving Loan Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make revolving loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (ii) the total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow the
Loans.

(b) Reallocation of Loans. After giving effect to this Agreement and any Loans
made on the Effective Date, (i) each Lender who holds Loans in an aggregate
amount less than its Applicable Percentage (after giving effect to this
Agreement) of all Loans shall advance new Loans that shall be disbursed to the
Administrative Agent and used to repay Loans outstanding to each Lender who
holds Loans in an aggregate amount greater than its Applicable Percentage of
Loans, (ii) each Lender’s participation in each Letter of Credit, if any, shall
be automatically adjusted to equal its Applicable Percentage (after giving
effect to this Agreement),

 

37



--------------------------------------------------------------------------------

and (iii) such other adjustments shall be made as the Administrative Agent shall
specify so that each Lender’s Revolving Credit Exposure equals its Applicable
Percentage (after giving effect to this Agreement) of the aggregate Loans of all
Lenders. For the avoidance of doubt, payments effected between or among the
Lenders pursuant to this Section 2.01(b) shall not be subject to the provisions
of Sections 3.04(a) and (b)

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.07(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of four
(4) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. The Loans made by each Lender, if requested by such Lender, shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement, or (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption or in an
amendment entered into in connection with an increase of the total Commitments
pursuant to Section 2.08, as of the effective date of the Assignment and
Assumption or amendment, payable to such Lender in a principal amount equal to
its Commitment, and otherwise duly completed. In the event that any Lender’s
Commitment increases or decreases for any reason (whether pursuant to
Section 2.06, Section 2.08, Section 12.04(b) or otherwise), if requested by such
Lender, the Borrower shall deliver or cause to be delivered on the effective
date of such increase or decrease, a new Note payable to such Lender in a
principal amount equal to its Commitment, as applicable, after giving effect to
such increase or decrease, and otherwise duly completed. The date, amount, Type,
interest rate and, if

 

38



--------------------------------------------------------------------------------

applicable, Interest Period of each Loan made by each Lender, and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its applicable Note, and, prior to any transfer, may be endorsed
by such Lender on a schedule attached to such Note or any continuation thereof
or on any separate record maintained by such Lender. Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., Central time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., Central time, one Business Day
before the date of the proposed Borrowing; provided that no such notice shall be
required for any deemed request of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as provided in Section 2.07(e). Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or e-mail to the Administrative Agent of a written Borrowing
Request in substantially the form of Exhibit B and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the current total Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that (a) the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments, and (b) each condition precedent set forth in Section 6.02
has been satisfied with respect to such Borrowing.

 

39



--------------------------------------------------------------------------------

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, facsimile or e-mail to the Administrative
Agent of a written Interest Election Request in substantially the form of
Exhibit C and signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Sections 2.04(c)(ii) and (iii) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.

 

40



--------------------------------------------------------------------------------

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Central time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Dallas, Texas or as otherwise
directed in writing by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.07(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.

(b) Funding by the Lenders; Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays

 

41



--------------------------------------------------------------------------------

its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.06 Termination and Reduction of Commitments.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Commitments
are terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

(b) Optional Termination and Reduction of Commitments.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (A) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (B) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(b)(i), the total Revolving Credit Exposures would exceed the total
Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.06(b)(i) at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable; provided any notice of termination
delivered in connection with any refinancing of all of the Loans with the
proceeds of such refinancing or of any incurrence of Indebtedness, may be, if
expressly so stated to be, contingent upon the consummation of such refinancing
or incurrence and may be revoked by the Borrower in the event such refinancing
is not consummated (provided that the failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under
Section 5.02).

(c) Termination and Reductions of Commitments. Any termination or reduction of
the Commitments shall be permanent and may not be reinstated except pursuant to
Section 2.08 hereof. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

Section 2.07 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Subsidiaries, in a form reasonably
acceptable to the Administrative Agent and any Issuing Bank, at any time and
from time to time during the Availability Period; provided that the Borrower may
not request the issuance, amendment, renewal or extension of Letters of Credit
hereunder, if, after giving effect to such issuance, amendment, renewal or
extension, (w) the LC Exposure would exceed the LC Sublimit, (x) the

 

42



--------------------------------------------------------------------------------

total Revolving Credit Exposures would exceed the total Commitments, (y) the
aggregate LC Exposure with respect to Letters of Credit issued by Wells Fargo
would not exceed $37,500,000, and (z) the aggregate LC Exposure with respect to
Letters of Credit issued by UBS AG and the aggregate LC Exposure with respect to
Letters of Credit issued by Barclays, in either case, would not exceed
$18,750,000. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any Letter of Credit
Agreement, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. The
Existing Letters of Credit shall be deemed to have been issued hereunder as of
the Effective Date. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (not less than three
(3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.07(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit;

(vi) specifying the current total Revolving Credit Exposures (without regard to
the requested Letter of Credit or the requested amendment, renewal or extension
of an outstanding Letter of Credit) and the pro forma total Revolving Credit
Exposures (giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit); and

(vii) specifying whether such Letter of Credit will be issued in the ordinary
course for purchases or transportation of natural gas by the Borrower or any of
its Subsidiaries (and as a result the obligations of the Borrower and its
Consolidated Subsidiaries in respect of such Letter of Credit will be excluded
from the calculation of Consolidated Total Funded Indebtedness).

Each notice shall constitute a representation and warranty with respect to the
information set forth therein and that after giving effect to the requested
issuance, amendment, renewal or extension, as applicable, (x) the LC Exposure
shall not exceed the LC Sublimit, (y) the total Revolving Credit Exposures shall
not exceed the total Commitments, and (z) each condition precedent set forth in
Section 6.02 has been satisfied with respect to such Letter of Credit.

 

43



--------------------------------------------------------------------------------

If requested by the applicable Issuing Bank in connection with any request for a
Letter of Credit, the Borrower also shall submit an appropriately completed
letter of credit application on such Issuing Bank’s standard form as in effect
from time to time, which application may require the inclusion of draft language
for such Letter of Credit that is reasonably acceptable to such Issuing Bank and
may be required to be signed by a Responsible Officer of the Borrower.

No Issuing Bank will be required to: (A) issue any Letter of Credit if (1) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, (2) the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally, (3) except as otherwise
agreed by the Administrative Agent and such Issuing Bank, such Letter of Credit
is in an initial stated amount less than $10,000, (4) such Letter of Credit is
to be denominated in a currency other than Dollars, or (5) such Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder; or (B) amend or extend any Letter of Credit if such
Issuing Bank would not be required at such time to issue the Letter of Credit in
its amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment thereto. Any request for the
issuance of a Letter of Credit that is made at any time that there is a
Defaulting Lender shall be subject to Section 4.04(d).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one (1) year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is ten
(10) Business Days prior to the Maturity Date. Each Letter of Credit with a one
(1) year term may provide for the renewal thereof for additional one (1) year
periods; provided that no such period shall extend beyond the date described in
clause (ii) above.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the any Issuing Bank and not reimbursed by the
Borrower on the date due as provided

 

44



--------------------------------------------------------------------------------

in Section 2.07(e), or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.07(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or the
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m., Central time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 9:00 a.m., Central time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
11:00 a.m., Central time, on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 9:00 a.m., Central time, on the
day of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this Section 2.07(e), the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.07(e) to reimburse the applicable Issuing Bank, then
to such Lenders and the applicable Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this Section 2.07(e) to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.07(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit against presentation of a draft

 

45



--------------------------------------------------------------------------------

or other document that does not comply with the terms of such Letter of Credit
or any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.07(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all
requisite care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.07(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.07(h) shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.07(e) to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

46



--------------------------------------------------------------------------------

(i) Replacement of any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of any Issuing Bank. At the
time any such replacement becomes effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(a). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous or existing Issuing
Bank, or to such successor and all previous and existing Issuing Banks, as the
context shall require. After the replacement of any Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
Section 2.07(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(b)(i), then the Borrower shall deposit, in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to, in the
case of an Event of Default, the LC Exposure, and in the case of a payment
required by Section 3.04(b)(i), the amount of such excess as provided in
Section 3.04(b)(i), as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any Subsidiary described in
Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.07(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, any Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
Such deposit shall be held as collateral securing the payment and performance of
the Borrower’s and the Guarantor’s obligations under this Agreement and the
other Loan Documents. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such

 

47



--------------------------------------------------------------------------------

deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement or the other Loan Documents. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, and the Borrower is not otherwise required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(b)(i), then such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower
within three (3) Business Days after all Events of Default have been cured or
waived.

(k) Applicability of ISP. Unless otherwise expressly agreed by any Issuing Bank
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit. Notwithstanding the foregoing, no Issuing Bank shall be
responsible to the Borrower for, and such Issuing Bank’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of such
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where such Issuing Bank or the
beneficiary is located, the practice stated in the ISP or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade –International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(l) Calculation of Maximum Stated Amount. For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

Section 2.08 Optional Increase in Commitments.

(a) The Borrower shall have the right to increase the total Commitments by
obtaining additional Commitments, from one or more of the Lenders and/or one or
more other lending institutions, on the condition that (i) no Lender shall be
obligated to increase its Commitment, (ii) any such request for an increase
shall be in an aggregate amount that is an integral multiple of $5,000,000 and
not less than $10,000,000, (iii) the Borrower may make a maximum of two such
requests after the Effective Date, (iv) the Administrative Agent and the Issuing
Banks have each approved the identity of any such new Lender, such approvals not
to be unreasonably withheld, conditioned or delayed, (v) any such new Lender
assumes all of the rights and obligations of a “Lender” hereunder, (vi) the
Borrower and its Consolidated Subsidiaries are in compliance on a pro forma
basis, before and after giving effect to the

 

48



--------------------------------------------------------------------------------

incurrence of such increase (and assuming that the increased Commitments are
fully drawn), with a Consolidated Senior Secured Leverage Ratio of less than or
equal to 4.50 to 1.00, and (vii) the Borrower has delivered to the
Administrative Agent a certificate of each Loan Party (in sufficient copies for
each Lender) signed by an authorized officer of such Loan Party (A) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (B) in the case of the Borrower, certifying that, before
and after giving effect to such increase, the conditions set forth in
Section 2.08(a)(vi) and Sections 6.02(a) and (b) are satisfied.

(b) Any amendment hereto in connection with an increase of the total Commitments
pursuant to Section 2.08(a) shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrower and the Lender(s) being
added or increasing their respective Commitment(s), as applicable, subject only
to the approval of all Lenders if any such increase would cause the aggregate
Commitments to exceed an amount equal to the difference of (i) $320,000,000
minus (ii) an amount equal to the excess, if any, of (A) the aggregate amount of
all Incremental Term Loans incurred by the Borrower pursuant to the Term Loan
Agreement on or after the Effective Date, over (B) $100,000,000.

(c) Within a reasonable time after the effective date of any increase in the
total Commitments pursuant to Section 2.08(a), the Administrative Agent shall,
and is hereby authorized and directed to, revise Annex I to reflect such
increase and shall distribute such revised Annex I to each of the Lenders and
the Borrower, whereupon such revised Annex I shall replace the old Annex I and
become part of this Agreement. On the Business Day following any such increase,
unless all Lenders have increased their Commitments proportionately and there is
no newly added Lender, the Lender(s) and/or the newly added Lender(s), as
applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any newly added Lender,
if applicable) shall hold its Applicable Percentage of the outstanding Loans
(and participation interests) after giving effect to the increase in the
Commitments. Eurodollar Loans shall not be reallocated among the Lenders prior
to the expiration of the applicable Interest Period in effect at the time of any
such increase.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at an
annual rate equal to the sum of (i) the Alternate Base Rate plus (ii) the
Applicable Margin, but in no event to exceed the Highest Lawful Rate.

 

49



--------------------------------------------------------------------------------

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at an annual rate equal to the sum of (i) the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus (ii) the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, or if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower or any other Loan Party
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, then all Loans outstanding, in
the case of an Event of Default, and such overdue amount, in the case of a
failure to pay amounts when due, shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus (i) when used with
respect to obligations other than Loans and Letter of Credit Participation Fees,
an interest rate equal to the rate applicable to ABR Loans as provided in
Section 3.02(a), (ii) when used with respect to Loans the rate otherwise
applicable to such Loans and (iii) when used with respect to Letter of Credit
Participation Fees, a rate equal to the Applicable Margin but, in each case, in
no event to exceed the Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan, on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

50



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made either as an ABR Borrowing or at an alternate rate of
interest determined by the Required Lenders as their cost of funds.

Section 3.04 Prepayments.

(a) Optional Prepayments.

(i) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with Section 3.04(a)(ii).

(ii) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile or e-mail) of any prepayment hereunder (A) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Central time,
three (3) Business Days before the date of prepayment, or (B) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Central time, one
(1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided, that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked (by written
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied (provided that the failure of such condition
shall not relieve the Borrower from its obligations under Section 5.02 in
respect thereof). Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments pursuant to
Section 3.04(a) shall be accompanied by accrued interest to the extent required
by Section 3.02.

(b) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Commitments
pursuant to Section 2.06(b), the total Revolving Credit Exposures exceeds the
total Commitments, then the Borrower shall (A) prepay the Borrowings on the date
of such termination or reduction in an aggregate principal amount equal to such
excess, and (B) if any excess remains after prepaying all of the Borrowings as a
result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to such excess to be held as cash collateral as provided
in Section 2.07(j).

 

51



--------------------------------------------------------------------------------

(ii) Except to the extent required to be applied as a prepayment of the Term
Loan Facility in accordance with the Term Loan Agreement, on each date on or
after the Effective Date upon which the Borrower or any Subsidiary receives any
cash proceeds from any Asset Sale made pursuant to Section 9.11(j), an amount
equal to 100% of the Net Sale Proceeds therefrom shall be applied by the
Borrower on such date as a mandatory repayment in accordance with
Section 3.04(b)(iv); provided, however, that such Net Sale Proceeds shall not be
required to be so applied on such date so long as no Event of Default then
exists and such Net Sale Proceeds shall be used to purchase Property (other than
inventory and working capital) used or to be used in the businesses permitted
pursuant to Section 9.06 within 180 days following the date of such Asset Sale,
and provided, further, that if all or any portion of such Net Sale Proceeds not
required to be so applied as provided above in this Section 3.04(b)(ii) are not
so reinvested within such 180-day period (or such earlier date, if any, as the
Borrower or relevant Subsidiary determines not to reinvest the Net Sale Proceeds
from such Asset Sale as set forth above), such remaining portion shall be
applied on the last day of such period (or such earlier date, as the case may
be) as provided above in this Section 3.04(b)(ii) without regard to the
preceding proviso.

(iii) Except to the extent required to be applied as a prepayment of the Term
Loan Facility in accordance with the Term Loan Agreement, on each date on or
after the Effective Date upon which the Borrower or any Subsidiary receives any
cash proceeds from any Recovery Event, an amount equal to 100% of the Net Cash
Proceeds from such Recovery Event shall be applied on such date as a mandatory
repayment in accordance with the requirements of Section 3.04(b)(iv); provided,
however, that so long as no Event of Default then exists, such Net Cash Proceeds
shall not be required to be so applied on such date to the extent that such Net
Cash Proceeds shall be used to replace or restore any Property in respect of
which such Net Cash Proceeds were paid within 180 days following the date of the
receipt of such Net Cash Proceeds, and provided, further, that if all or any
portion of such Net Cash Proceeds are not so used within 180 days after the date
of the receipt of such Net Cash Proceeds (or such earlier date, if any, as the
Borrower or relevant Subsidiary determines not to reinvest the Net Cash Proceeds
relating to such Recovery Event as set forth above), such remaining portion
shall be applied on the last day of such period (or such earlier date, as the
case may be) as provided above in this Section 3.04(b)(iii) without regard to
the proviso or the immediately preceding proviso.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(b) shall be
applied ratably to the Loans included in the prepaid Borrowings. Each prepayment
pursuant to Section 3.04(b)(i) shall be applied to any outstanding Borrowings
and the LC Exposure as described in Section 3.04(b)(i). Prepayments pursuant to
Section 3.04(b) shall be accompanied by accrued interest to the extent required
by Section 3.02. Each prepayment of Borrowings pursuant to Section 3.04(b) shall
be applied, first, ratably to any ABR Borrowings of then outstanding, and,
second, to any Eurodollar Borrowings then outstanding, and if more than one
Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing in
order of priority beginning with the Eurodollar Borrowing with the least number
of days remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 

52



--------------------------------------------------------------------------------

(v) If the Borrower is required to make a mandatory prepayment of Eurodollar
Borrowings under this Section 3.04, the Borrower shall have the right, in lieu
of making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative Agent)
by and in the sole dominion and control of the Administrative Agent. Any amounts
so deposited shall be held by the Administrative Agent as collateral for the
prepayment of such Eurodollar Rate Loans and shall be applied to the prepayment
of the applicable Eurodollar Rate Loans at the end of the current Interest
Periods applicable thereto. At the request of the Borrower, amounts so deposited
shall be invested by the Administrative Agent in Cash Equivalents maturing prior
to the date or dates on which it is anticipated that such amounts will be
applied to prepay such Eurodollar Rate Loans; any interest earned on such Cash
Equivalents will be for the account of the Borrower and the Borrower will
deposit with the Administrative Agent the amount of any loss on any such Cash
Equivalents to the extent necessary in order that the amount of the prepayment
to be made with the deposited amounts may not be reduced.

(c) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

(d) No Permanent Reduction in Commitments. No prepayment permitted or required
under this Section 3.04 shall cause, effect or result in any permanent
reductions in the Lenders’ Commitments.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the date
of this Agreement to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof. The commitment fee shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
avoidance of doubt, the “unused amount” of the Commitment of any Lender shall be
determined by subtracting such Lender’s Revolving Credit Exposure on the date of
determination from such Lender’s Commitment on such date of determination.

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to each Issuing Bank, for its own account,
a fronting fee equal to 0.125% of the stated amount of each Letter of Credit
issued by it payable on the date of issuance of such Letter of Credit, provided
that in no event shall such fronting fee be less than

 

53



--------------------------------------------------------------------------------

$750.00 for any Letter of Credit, and (iii) to each Issuing Bank, for its own
account, its standard fees with respect to the issuance, amendment, transfer,
renewal or extension of any Letter of Credit issued by it or processing of
drawings thereunder payable upon the effectiveness thereof. Participation fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third (3rd) Business Day following
such last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Termination Date
and any such fees accruing after the Termination Date shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this
Section 3.05(b) shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times set
forth in the applicable Fee Letter.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 11:00 a.m., Central time, on the date when
due, in immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim. Fees, once paid, shall be fully earned and shall not be
refundable under any circumstances. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices specified in Section 12.01, except payments to be made directly to
the applicable Issuing Bank as expressly provided herein and except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

54



--------------------------------------------------------------------------------

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that (A) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(B) the provisions of this Section 4.01 shall not be construed to apply to
(1) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant. Each
Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 4.02 Payments by the Borrower; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or any Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(a),
Section 2.07(d), Section 2.07(e), Section 4.02 or otherwise hereunder then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (a) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Banks to satisfy such Lender’s obligations
hereunder until all such unsatisfied obligations are fully paid and/or (b) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender

 

55



--------------------------------------------------------------------------------

hereunder, in the case of each of (a) and (b) above, in any order as determined
by the Administrative Agent in its discretion. If at any time prior to the
acceleration or maturity of the Loans, the Administrative Agent receives any
payment in respect of principal of a Loan or reimbursement of an LC Disbursement
while one or more Defaulting Lenders is a party to this Agreement, the
Administrative Agent shall apply such payment first to the Borrowing(s) for
which any such Defaulting Lender has failed to fund its pro rata share until
such time as such Borrowing(s) are paid in full or each Lender (including each
Defaulting Lender) is owed its Applicable Percentage of all Loans then
outstanding. After acceleration or maturity of the Loans, all principal will be
applied ratably as provided in Section 10.02(c).

Section 4.04 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05(a);

(b) the Commitment and the Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 12.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each adversely
affected Lender which affects such Defaulting Lender differently than all other
Lenders or all other adversely affected Lenders, as the case may be, shall
require the consent of such Defaulting Lender;

(c) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (A) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments and (B) the
conditions set forth in Section 6.02 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.07(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 4.04(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 4.04(c), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

 

56



--------------------------------------------------------------------------------

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 4.04(c), then, without prejudice to any
rights or remedies of the Issuing Banks or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) under Section 3.05(a) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks until such LC Exposure is cash
collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.04(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 4.01(c)(i) (and any
Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Defaulting Lender to be a Defaulting Lender, then the LC Exposure of
the non-Defaulting Lenders shall be readjusted to reflect the inclusion of such
Defaulting Lender’s Commitment and on such date such Defaulting Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Defaulting Lender to
hold such Loans in accordance with its Applicable Percentage.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) subject any Lender or any Issuing Bank to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit , any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or any Issuing Bank in respect thereof
(except for Indemnified Taxes, Other Taxes covered by Section 5.03 or Connection
Income Taxes and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or any Issuing Bank); or

 

57



--------------------------------------------------------------------------------

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then, upon request of such Lender or such Issuing Bank, the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements and affecting such
Lender or any Issuing Bank or any lending office of such Lender or such Lender’s
or any Issuing Bank’s holding company, if any, has or would have the effect of
reducing the rate of return on such Lender’s or any Issuing Bank’s capital or on
the capital of such Lender’s or any Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or any Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
Sections 5.01(a) or (b) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or such Issuing Bank pursuant to this
Section 5.01 for any increased costs incurred or reductions suffered more than
365 days prior to the date that such Lender or such Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
365-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

58



--------------------------------------------------------------------------------

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower or any Guarantor shall be
required by applicable law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.03(a)), the Administrative Agent,
Lender or Issuing Bank, as the case may be, receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower or
such Guarantor shall make such deductions and (iii) the Borrower or such
Guarantor shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 5.03(a), the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

59



--------------------------------------------------------------------------------

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) payable or paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability under this Section 5.03 delivered to the Borrower by a Lender or an
Issuing Bank (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(d)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under this Agreement or any other Loan
Document shall deliver to the Withholding Agent (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Withholding Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Withholding Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Withholding Agent as will enable the Withholding Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the

 

60



--------------------------------------------------------------------------------

contrary in the preceding two sentences, the completion, execution, and
submission of such documentation (other than such documentation set forth in
Sections 5.03(f)(ii)(A) and 5.03(f)(ii)(B) and Section 5.03(g) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution,
or submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a “United States person” as defined in section 7701(a)(30) of the
Code,

(A) any Lender that is a “United States person” as defined in section
7701(a)(30) of the Code shall deliver to the Withholding Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Withholding Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Withholding Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from or reduction of, United States federal
withholding tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (y) executed
originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification

 

61



--------------------------------------------------------------------------------

documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner; and

(5) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Withholding Agent to determine the withholding or deduction required
to be made.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, or promptly notify the Withholding Agent in writing of
its legal inability to do so.

(g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by
the Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 5.03, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 5.03 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. This Section 5.03 shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

(h) FATCA. If a payment made to a Lender under this Agreement would be subject
to United States federal withholding tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the

 

62



--------------------------------------------------------------------------------

Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for the
purposes of this Section 5.03(h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.04(b)), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have paid to the Administrative Agent the assignment fee specified in
Section 12.04(b)(iv), (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Revolving Credit Exposure, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.04(c) or
Section 5.02), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments thereafter, (iv) such assignment does not conflict with applicable law,
and (v) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. Notwithstanding the foregoing, a
Lender shall not be required to make any such assignment and delegation if such
Lender or any of its Affiliates is a Secured Hedging Agreement Counterparty with
any outstanding Secured Hedging Agreements with any Loan Party (to the extent
obligations under such Secured Hedging Agreements constitute Secured
Obligations), unless on or prior to the effectiveness of such assignment, all
such Secured Hedging Agreements have been terminated or novated to another
Person and such Lender or its Affiliate, as the case may be, has received
payment of all amounts, if any, payable to it in connection with such
termination or novation.

 

63



--------------------------------------------------------------------------------

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
each Issuing Bank to issue Letters of Credit hereunder (exclusive of the
Existing Letters of Credit) shall not become effective until the Business Day on
which each of the following conditions is satisfied (or waived in accordance
with Section 12.02):

(a) The Administrative Agent, the Joint Arrangers and the Lenders shall have
received all commitment, facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including, without limitation, the
fees and expenses of Vinson & Elkins L.L.P., counsel to the Administrative
Agent).

(b) The Borrower shall have deposited $10,000 with Vinson & Elkins L.L.P.,
counsel for the Administrative Agent, which deposit shall be separate from and
in addition to any similar deposit required in connection with the Term Loan
Facility, to be held by such counsel and applied toward payment of costs and
expenses for recordation of certain Security Instruments, as provided pursuant
to Section 12.03(a). If such deposit exceeds the amount of such costs and
expenses, the excess shall be returned to the Borrower. If such deposit is less
than such costs and expenses, the deficit shall be paid by the Borrower pursuant
to Section 12.03(a).

(c) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of each Loan Party setting forth (i) resolutions of
its board of directors (or its equivalent) with respect to the authorization of
such Loan Party to execute and deliver the Loan Documents to which it is a party
and to enter into the Transactions contemplated in those documents, (ii) the
officers of such Loan Party (A) who are authorized to sign the Loan Documents to
which such Loan Party is a party and (B) who will, until replaced by another

 

64



--------------------------------------------------------------------------------

officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the Transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the Organization Documents of such Loan Party, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from such
Loan Party to the contrary.

(d) The Administrative Agent shall have received certificates of the appropriate
state agencies with respect to the existence, qualification and good standing of
each Loan Party in its state of formation.

(e) The Administrative Agent shall have received a compliance certificate
substantially in the form of Exhibit D-1, duly and properly executed by a
Financial Officer and dated as of the Effective Date.

(f) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(g) The Administrative Agent shall have received duly executed Notes payable to
each Lender that has requested a Note in a principal amount equal to its
Commitment dated as of the date hereof.

(h) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments. In connection with the execution and
delivery of the Security Instruments, the Administrative Agent shall:

(i) be reasonably satisfied that the Security Instruments create (or will
create, upon proper filing, recording or registration) first priority, perfected
Liens (subject only to Excepted Liens and Liens permitted under Section 9.03(h))
on all of the tangible and intangible Property of the Loan Parties (other than
de minimis Property excluded in the Administrative Agent’s sole discretion); and

(ii) have received certificates, together with undated, blank stock powers for
each such certificate, representing all of the issued and outstanding Equity
Interests of each of the Loan Parties (other than the Borrower), to the extent
certificated.

(i) The Administrative Agent shall have received an opinion of (i) Latham &
Watkins LLP, special counsel to the Borrower, and (ii) local counsel in Alabama
and Mississippi and any other jurisdictions requested by the Administrative
Agent, in each case, in form and substance satisfactory to the Administrative
Agent and its counsel.

(j) The Administrative Agent shall have received certificates of insurance
coverage of the Borrower and the other Loan Parties evidencing that the Borrower
and the other Loan Parties are carrying insurance in accordance with
Section 7.12.

 

65



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received a certificate of a Responsible
Officer certifying that the Borrower has received all consents and approvals
required by Section 7.03.

(l) The Administrative Agent shall have received (i) the Financial Statements,
and (ii) projections for the Borrower and its Consolidated Subsidiaries for each
fiscal year of the Borrower through the fiscal year ending 2019, which
projections shall be prepared on a quarterly basis for the first year following
the Effective Date and on an annual basis for each subsequent year.

(m) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Subsidiaries for Delaware, Texas, Alabama, and Mississippi, as
applicable, and any other jurisdiction requested by the Administrative Agent;
other than those being assigned or released on or prior to the Effective Date or
Liens permitted by Section 9.03.

(n) The Administrative Agent shall have received appropriate termination
statements, mortgage releases and such other documentation as shall be necessary
to terminate, release or assign to the Administrative Agent all Liens
encumbering the Properties of the Borrower and the Subsidiaries, other than
Liens permitted by Section 9.03, in each case, in proper form for filing,
registration or recordation in the appropriate jurisdictions.

(o) The Administrative Agent shall have received a solvency certificate from a
Financial Officer, substantially in the form of Exhibit H, certifying that after
giving effect to the Transactions on the Effective Date, (i) each of the Loan
Parties, on an individual basis, is Solvent, and (ii) the Loan Parties, taken as
a whole, are Solvent.

(p) Each document (including any Uniform Commercial Code financing statement)
required by this Agreement or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than Excepted Liens and Liens permitted under
Section 9.03(h)), shall be in proper form for filing, registration or
recordation.

(q) Since June 11, 2014, there shall not have occurred any event, change,
occurrence or circumstance that, individually or in the aggregate, has had or
could reasonably be expected to have a “Material Adverse Effect” (as defined in
the Contribution Agreement) with respect to the Frio Group.

(r) Substantially concurrently with the funding of the initial borrowings
hereunder and under the Term Loan Facility, the Specified Transactions shall be
consummated in accordance with the Contribution Agreement.

(s) The Administrative Agent shall have received a certificate of a Responsible
Officer certifying (i) that attached to such certificate is a true, correct,
complete and fully-executed copy of the Contribution Agreement (together with
all amendments thereto, if any), and (ii) that the conditions contained in
clauses (r), (t), and (u) of this Section 6.01 have been satisfied.

 

66



--------------------------------------------------------------------------------

(t) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Borrower has concurrently received gross cash
proceeds of the Effective Date Term Loans in an amount not less than
$450,000,000, and the Administrative Agent shall have received final executed
copies of the Term Loan Documents and the Intercreditor Agreement.

(u) The Administrative Agent shall have received evidence reasonably
satisfactory to it that, after giving effect to the Transactions, on the
Effective Date the aggregate principal amount of Loans outstanding hereunder
(excluding Letters of Credit) is less than or equal to $50,000,000.

(v) The Administrative Agent shall have received from the Loan Parties, to the
extent requested by the Lenders or the Administrative Agent, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

(w) The Administrative Agent shall have received from the Loan Parties, to the
extent requested by the Lenders or the Administrative Agent, evidence reasonably
satisfactory to the Administrative Agent that, for any material Building (as
defined in the applicable Flood Insurance Regulation) or material Manufactured
(Mobile) Home (as defined in the applicable Flood Insurance Regulation), in each
case situated on any Property subjected, or required under the Loan Documents to
be subjected, to a Lien pursuant to the Security Instruments, (i) such Loan
Party maintains Flood Insurance for such Building or Manufactured (Mobile) Home
or (ii) such Building or Manufactured (Mobile) Home is not located in a Special
Flood Hazard Area (as defined in the applicable Flood Regulation).

(x) The Specified Representations and the Specified Acquisition Agreement
Representations shall be true and correct in all material respects or to the
extent that any such representations and warranties are qualified by
materiality, such representations and warranties shall be true and correct in
all respects.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 5:00 p.m., Central time, on
September 30, 2014 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

67



--------------------------------------------------------------------------------

Notwithstanding the foregoing (including each of the requirements set forth in
Section 6.01(h), (j), and (p) above) to the extent any security interest in any
Collateral (other than any Lien on Collateral that may be perfected by (x) the
filing of a financing statement under the Uniform Commercial Code and (y) the
delivery of certificates evidencing the Equity Interests required to be pledged
pursuant to the Guaranty and Collateral Agreement) is not or cannot be perfected
on the Effective Date after the Borrower’s use of commercially reasonable
efforts to do so, then the perfection of such security interests shall not
constitute a condition precedent to the availability of the Loans on the
Effective Date, but instead shall be required to be delivered, provided and/or
perfected within 60 days after the Effective Date (unless extended by the
Administrative Agent) or, with respect to the items set forth therein, within
the time periods specified on Schedule 8.20.

Section 6.02 Each Subsequent Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, in each case, after the Effective
Date, is subject to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except that (i) to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date, and (ii) to the extent that any such
representations and warranties are qualified by materiality, such
representations and warranties shall continue to be true and correct in all
respects.

(c) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit and related
Letter of Credit Agreement in accordance with Section 2.07(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit and each acceptance of the
foregoing shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in Sections 6.02(a) and
(b).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower (on behalf of itself and its Subsidiaries), and each Guarantor by
its execution of the Guaranty and Collateral Agreement, represents and warrants
to the Administrative Agent, any Issuing Banks and the Lenders that:

 

68



--------------------------------------------------------------------------------

Section 7.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
a legal entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action (including, without limitation,
any action required to be taken by any class of directors of the Borrower or any
other Person, whether interested or disinterested, in order to ensure the due
authorization of the Transactions). Each Loan Document to which a Loan Party is
a party has been duly executed and delivered by such Loan Party and constitutes
a legal, valid and binding obligation of such Loan Party, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Borrower or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate (i) any applicable law or
regulation, (ii) any Organization Documents of the Borrower or any Subsidiary,
or (iii) any order of any Governmental Authority, (c) will not violate or result
in a default under any indenture or other agreement regarding Indebtedness of
the Borrower or any Subsidiary or give rise to a right thereunder to require any
payment to be made by the Borrower or such Subsidiary, (d) will not violate or
result in a default under any other agreement or other instrument binding upon
the Borrower or any Subsidiary, or its Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Subsidiary,
other than such violations or defaults which would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect,
or do not have an adverse effect on the enforceability of any Loan Documents,
and (e) will not result in the creation or imposition of any Lien on any
Property of the Borrower or any Subsidiary (other than the Liens created by the
Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income stockholders equity and cash flows (A) as
of and for the fiscal year ended December 31, 2013, reported on by Deloitte &
Touche LLP, independent public accountants, and (B) as of and for the fiscal
quarter and the portion of the fiscal year

 

69



--------------------------------------------------------------------------------

ended June 30, 2014, certified by its chief financial officer (or the chief
financial officer of the General Partner) (collectively, the “Borrower Financial
Statements”), (ii) (A) an audited consolidated balance sheet of the Frio Group
and the Related Affiliates as of December 31, 2013 and December 31, 2012 and the
related audited consolidated statements of income and cash flows for the fiscal
years then ended, and (B) the Frio Group’s (together with certain of its
Affiliates’) consolidated unaudited balance sheet as of March 31, 2014 and the
related consolidated unaudited statement of income and cash flows for the
three-month period then ended (collectively, the “Frio Financial Statements”),
and (iii) the Borrower’s pro forma summary financial statements, Consolidated
EBITDA and other operating data in form and substance satisfactory to the
Administrative Agent, in each case after giving effect to the Transactions as if
they had occurred on such date in the case of any balance sheet and as of the
beginning of all of the periods presented in the case of Consolidated EBITDA and
other operating data (collectively, the “Pro Forma Financial Statements” and,
together with the Borrower Financial Statements and the Frio Financial
Statements, the “Financial Statements”). The Borrower Financial Statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP. The Frio Financial
Statements fairly present in all material respects the financial condition,
results of operations and cash flows of the Frio Group and the Related
Affiliates on a consolidated basis as of the respective dates thereof and for
the periods therein referred to, all in accordance with GAAP consistently
applied throughout the periods involved. The Frio Financial Statements have been
prepared from and are in accordance with the accounting records of the Frio
Group and the Related Affiliates (and such records are true, correct and
accurately reflect in all material respects all transactions engaged in by the
members of the Frio Group). Since January 1, 2012, except as set forth in the
Frio Financial Statements, there has been no material change of the accounting
(tax or otherwise) policies, practices or procedures of any member of the Frio
Group. The Pro Forma Financial Statements have been prepared in good faith by
the Borrower, based on the assumptions stated therein (which assumptions were
and are believed by the Borrower, on the date thereof and the Effective Date, to
be reasonable in light of then current conditions and facts then known by the
Borrower), are based on the best information available to the Borrower as of the
date of delivery thereof, accurately reflect all adjustments required to be made
to give effect to the Transactions, and present fairly in all material respects
the pro forma consolidated financial position and results of operations of the
Borrower and its Consolidated Subsidiaries as of such date and for such periods,
assuming that the Transactions have occurred at such dates and at the beginnings
of such periods. The representations in this Section 7.04(a), as applicable, are
subject, in the case of unaudited financial statements, to normal year-end audit
adjustments and accruals and the absence of notes.

(b) Since December 31, 2013, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

(c) Neither the Borrower nor any Subsidiary has, on the date hereof after giving
effect to the Transactions, any Material Indebtedness (including Disqualified
Capital Stock) or any contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in the Financial Statements and the
Term Loans.

 

70



--------------------------------------------------------------------------------

(d) The projections regarding the financial performance of the Borrower and its
Consolidated Subsidiaries furnished to the Lenders have been prepared in good
faith by the Borrower and based upon assumptions believed by the Borrower to be
reasonable at the time such projections were provided (and on the Effective Date
in the case of forecasts provided prior to the Effective Date) (it being
recognized by the Lenders, however, that projections as to future events are not
to be viewed as facts and that actual results during the period(s) covered by
such projections may differ from the projected results and that such differences
may be material and that neither the Borrower nor any Subsidiary makes any
representation that such projections will be realized).

Section 7.05 Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Subsidiary, or any of their Properties (a) not fully covered
by insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (b) that involve any Loan Document or the
Transactions.

Section 7.06 Environmental Matters. Except for such matters that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

(a) the Borrower and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws;

(b) the Borrower and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
the Borrower or the Subsidiaries has received any written notice or otherwise
has knowledge that any such existing Environmental Permit will be revoked or
that any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;

(c) there are no claims, demands, suits, orders, inquiries, investigations,
requests for information or proceedings concerning any violation of, or any
liability (including as a potentially responsible party) under, any applicable
Environmental Law that is pending or, to the Borrower’s knowledge, threatened
against the Borrower or any Subsidiary or any of their respective Properties or
as a result of any operations at such Properties;

(d) none of the Properties of the Borrower or any Subsidiary contain or have
contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law;

 

71



--------------------------------------------------------------------------------

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release of Hazardous Materials at, on, under or from the Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property;

(f) neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Borrower’s or any Subsidiary’s
Properties and, to the Borrower’s knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice;

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or the Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation, and, to the
Borrower’s knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of notice regarding such
exposure; and

(h) the Borrower has provided, or has caused its Subsidiaries to provide, to the
Lenders complete and correct copies of all environmental site assessment
reports, investigations, studies, analyses, and correspondence on environmental
matters (including matters relating to any alleged non-compliance with or
liability under Environmental Laws) that are in any of the Borrower’s or the
Subsidiaries’ possession or control and relating to their respective Properties
or operations thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Borrower nor any Subsidiary is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any Subsidiary
or any of their Properties is bound.

(c) No Default has occurred and is continuing.

 

72



--------------------------------------------------------------------------------

Section 7.08 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 7.09 Taxes. Except as set forth on Schedule 7.09, each of the Borrower
and its Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed. Each of the Borrower and its Subsidiaries
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate.
No currently outstanding Tax Lien has been filed against the Borrower, any of
the Subsidiaries, or any of their respective Properties, and, to the knowledge
of the Borrower, no claim is being asserted against the Borrower, any of the
Subsidiaries, or any of their respective Properties with respect to any such Tax
or other such governmental charge in each case, except with respect to Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP.

Section 7.10 ERISA.

(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, established and maintained in compliance with
its terms, ERISA and, where applicable, the Code, except where the failure to so
establish and maintain such Plan could not reasonably be expected to have a
Material Adverse Effect.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which the Borrower, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof.

(e) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, with respect to which
its sponsorship of, maintenance of or contribution to may not be terminated by
the Borrower, a Subsidiary or any ERISA Affiliate in its sole discretion at any
time without any material liability.

(f) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, including a multiemployer
plan as defined in section 3(37) or 4001(a)(3) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

 

73



--------------------------------------------------------------------------------

Section 7.11 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or, when
taken as a whole, omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, other forward-looking information and information of a general
economic or general industry nature, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time such projected financial information was
made available, it being understood that such projected financial information is
not to be viewed as facts and that the actual results may vary materially from
such projected financial information.

Section 7.12 Insurance. Each Loan Party has, and has caused all of its
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements, including, without limitation, Flood Insurance, if required, with
respect to any Property subjected, or required under the Loan Documents to be
subjected, to a Lien pursuant to the Security Instruments, and (b) insurance
coverage in at least amounts and against such risk (including, without
limitation, public liability) that are usually insured against by companies
similarly situated and of comparable size and engaged in the same or a similar
business for the assets and operations of the Borrower and its Subsidiaries. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies, and the Administrative Agent has
been named as loss payee with respect to Property loss insurance. No Loan Party
owns any material Building (as defined in the applicable Flood Insurance
Regulation) or material Manufactured (Mobile) Home (as defined in the applicable
Flood Insurance Regulation), in each case situated on any Property subjected, or
required under the Loan Documents to be subjected, to a Lien pursuant to the
Security Instruments, for which such Loan Party has not delivered to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent that (a) such Loan Party maintains Flood Insurance for such Building or
Manufactured (Mobile) Home or (b) such Building or Manufactured (Mobile) Home is
not located in a Special Flood Hazard Area.

Section 7.13 Restriction on Liens. Neither the Borrower nor any of the
Subsidiaries is a party to any material agreement or arrangement (other than
(a) the Term Loan Documents, (b)Capital Leases creating Liens permitted by
Section 9.03(c), but then only on the Property that is the subject of such
Capital Lease, (c) documents evidencing or securing Purchase Money Indebtedness
creating Liens permitted by Section 9.03(c), but then only on the Property that
is the subject of such Purchase Money Indebtedness, (d) documents creating Liens
which are

 

74



--------------------------------------------------------------------------------

described in clauses (g) or (h)) of the definition of “Excepted Liens”, but then
only on the Property that is the subject of the applicable lease or license
described in such clause (g) or (h), (e) customary restrictions and conditions
on transfers and investments contained in any agreement relating to the sale of
any asset or any Subsidiary pending the consummation of such sale, (f) in the
case of any Person that becomes a Subsidiary after the Effective Date, any
agreement in effect at the time such Person so becomes a Subsidiary, so long as
such agreement was not entered into in contemplation of such Person becoming
such a Subsidiary, (g) in the case of any assets acquired after the Effective
Date, any agreement in effect at the time of such acquisition which pertains to
such assets and only such assets and is assumed in connection with such
acquisition, so long as such agreement was not entered into in contemplation of
such acquisition, and (h) customary provisions in joint venture agreements and
other similar agreements permitted by Section 9.05 and applicable to joint
ventures and Equity Interests therein)), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent for the benefit of the Secured Parties on or
in respect of its Properties to secure the Secured Obligations and the Loan
Documents.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent as promptly as practicable but in any
event within 30 days of such Subsidiary’s acquisition or formation (which shall
promptly furnish a copy to the Lenders, which shall be a supplement to Schedule
7.14), the Borrower has no Subsidiaries. Each Person on Schedule 7.14 is a
Wholly-Owned Subsidiary unless otherwise identified thereon as an Excluded
Subsidiary. The Borrower has no Foreign Subsidiaries. All of the outstanding
Equity Interests of each Subsidiary has been validly issued, is fully paid, is
nonassessable and has not been issued in violation of any preemptive or similar
rights. Schedule 7.14 also sets forth the holders (and percentages of ownership)
of the Equity Interests in each of the Subsidiaries and lists the Excluded
Subsidiaries, if any, as of the Effective Date.

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Southcross Energy Partners, L.P.;
and the organizational identification number of the Borrower in its jurisdiction
of organization is 5138791 (or, in each case, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 8.01(j) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(j) and Section 12.01(c)).

Section 7.16 Properties; Titles, Etc.

(a) Each of the Borrower and the Subsidiaries has good and valid title to, valid
leasehold interests in, or valid easements, rights of way or other property
interests in all of its real and personal Property except for defects that,
individually or in the aggregate, (i) do not materially interfere with the
ordinary conduct of its business and (ii) could not reasonably be expected to
have a Material Adverse Effect. All such Property is free and clear of all Liens
except Liens permitted by Section 9.03.

 

75



--------------------------------------------------------------------------------

(b) All leases, easements, rights of way and other agreements necessary for the
conduct of the business of the Borrower and the Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof
(subject to any changes to the business resulting from transactions permitted
hereunder).

(d) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the
offices, plants, gas processing plants, platforms, pipelines, improvements,
fixtures, equipment, and other Property owned, leased or used by the Borrower
and its Subsidiaries in the conduct of their businesses are (a) being maintained
in a state adequate to conduct normal operations, (b) structurally sound with no
known defects, (c) in good operating condition and repair, subject to ordinary
wear and tear, (d) not in need of maintenance or repair except for ordinary,
routine maintenance and repair, (e) sufficient for the operation of the
businesses of the Borrower and its Subsidiaries as currently conducted, and
(f) in conformity with all Governmental Requirements relating thereto.

Section 7.18 Hedging Agreements and Qualified ECP Guarantor. Schedule 7.18, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(e), sets forth, a true and
complete list of all Hedging Agreements of the Borrower and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement. The Borrower is a Qualified ECP Guarantor.

Section 7.19 Security Instruments. Subject to the last paragraph of Section 6.01
and Section 8.20:

(a) Guaranty and Collateral Agreement. The provisions of the Guaranty and
Collateral Agreement are effective to create, in favor of the Administrative
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on, and security interest in, all of the Collateral described therein, and
(i) when financing statements and other filings in appropriate form are filed in
the offices specified in the Guaranty and Collateral Agreement and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Guaranty and Collateral Agreement), the Liens created

 

76



--------------------------------------------------------------------------------

by the Guaranty and Collateral Agreement shall constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Collateral covered thereby (other than such Collateral
in which a Lien or a security interest cannot be perfected by filing, possession
or control under the Uniform Commercial Code as in effect at the relevant time
in the relevant jurisdiction), in each case free of all Liens other than Liens
permitted under Section 9.03, and prior and superior to all other Liens other
than Excepted Liens (subject to the provisos at the end of the definition
thereof) and Liens permitted under Section 9.03(h).

(b) Mortgages. Each Mortgage is effective to create, in favor of the
Administrative Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Parties, legal, valid and enforceable
Liens on, and security interests in, all of the Mortgaged Property thereunder,
subject only to Excepted Liens and Liens permitted under Section 9.03(h), and
when the Mortgages are filed in the offices specified on Schedule 7.19 (or, in
the case of any Mortgage executed and delivered after the date thereof in
accordance with the provisions of Section 8.12, Section 8.14 or Section 8.20,
when such Mortgage is filed in the appropriate offices), the Mortgages shall
constitute fully perfected first priority Liens on, and security interests in,
all right, title and interest of the Loan Parties in that portion of the
Mortgaged Property constituting real property and fixtures affixed or attached
to such real property, in each case prior and superior in right to any other
person, other than Excepted Liens and Liens permitted under Section 9.03(h).

(c) Valid Liens. Each Security Instrument delivered pursuant to Section 6.01,
Section 8.12, Section 8.14 or Section 8.20, upon execution and delivery thereof,
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, all of the Collateral thereunder, and (i) when financing
statements and other filings in appropriate form are filed or recorded in the
appropriate offices as are required by the Guaranty and Collateral Agreement and
Schedule 7.19, and (ii) upon the taking of possession or control by the
Administrative Agent of the Collateral with respect to which a security interest
may be perfected only by possession or control, the Liens created by such
Security Instrument will constitute fully perfected first priority Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral (other than such Collateral in which a Lien or security interest
cannot be perfected by filing, possession or control under the Uniform
Commercial Code as in effect at the relevant time in the relevant jurisdiction),
in each case with no other Liens except for Liens permitted under Section 9.03.

Section 7.20 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used to finance the Frio Contribution, refinance
the Existing Indebtedness, to provide funding for, and to pay fees and expenses
in connection with, the Transactions, for permitted Capital Expenditures and
permitted Investments, and for general corporate, working capital, limited
liability company or partnership purposes, as the case may be, of the Borrower
and its Subsidiaries. The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan will be used for any purpose
which violates the provisions of (a) Regulations T, U or X or any other
regulation of the Board, (b) any Sanctions, or (c) the FCPA.

 

77



--------------------------------------------------------------------------------

Section 7.21 Solvency. Each Loan Party is Solvent. No Loan Party is planning to
take any action described in Section 10.01(h) or Section 10.01(i).

Section 7.22 Common Enterprise. Each of the Borrower and its Subsidiaries and
their business operations are closely integrated with one another into a single,
interdependent and collective, common enterprise so that any benefit received by
any one of them from the financial accommodations provided under this Agreement
will be to the direct benefit of the others. The Borrower and its Subsidiaries
intend to render services to or for the benefit of each other, to purchase or
sell and supply goods to or from or for the benefit of each other, to make
loans, advances and provide other financial accommodations to or for the benefit
of each other and to provide administrative, marketing, payroll and management
services to or for the benefit of each other (in each case, except as may be
prohibited by this Agreement).

Section 7.23 Material Contracts. Schedule 7.23 hereto contains a complete list,
as of the Effective Date, of all Material Contracts of the Borrower and each
Subsidiary, including all amendments thereto. All Material Contracts are in full
force and effect, neither the Borrower nor any Subsidiary is in default under
any Material Contract, and to the knowledge of the Borrower and each Subsidiary
after due inquiry, no other Person that is party thereto is in default under any
Material Contract, except for such defaults as could not be reasonably expected
to have a Material Adverse Effect. None of the Material Contracts prohibits the
transactions contemplated under the Loan Documents. Each of the Material
Contracts is currently in the name of, or has been assigned to, a Loan Party
(with the consent or acceptance of each other party thereto if and to the extent
that such consent or acceptance is required thereunder), each of the Material
Contracts is assignable to the Administrative Agent as collateral, and each of
the Material Contracts is assignable, unless waived by the Administrative Agent
in its reasonable discretion, by the Administrative Agent to a reasonably
acceptable transferee if an Event of Default were to occur. The Borrower and its
Subsidiaries have delivered to the Administrative Agent a complete and current
copy of each of their Material Contracts existing on the Effective Date.

Section 7.24 Broker’s Fees. Except as set forth in Schedule 7.24, no broker’s or
finder’s fee, commission or similar compensation will be payable by the Borrower
or any Subsidiary with respect to the Transactions.

Section 7.25 Employee Matters. As of the Effective Date, (a) neither the
Borrower nor any Subsidiary, nor any of their respective employees, is subject
to any collective bargaining agreement, (b) no petition for certification or
union election is pending or, to the knowledge of the Borrower or any
Subsidiary, contemplated with respect to the employees thereof and no union or
collective bargaining unit has sought such certification or recognition with
respect to the employees of the Borrower or any Subsidiary, and (c) there are no
strikes, slowdowns, work stoppages or controversies pending or, to the knowledge
of the Borrower or any Subsidiary after due inquiry, threatened between the
Borrower or any Subsidiary and its respective employees.

Section 7.26 Anti-Terrorism Laws.

(a) The Borrower is not, and to the knowledge of the Borrower, none of the
Borrower’s Affiliates, officers or directors is in violation of any Governmental
Requirement relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), the USA Patriot Act, and the Trading
with the Enemy Act, 50 U.S.C. App. 1 et seq., in each case, as amended from time
to time.

 

78



--------------------------------------------------------------------------------

(b) The Borrower is not, and to the knowledge of the Borrower, no Affiliate,
officer, director, broker or other agent of the Borrower acting or benefiting in
any capacity in connection with the Loans is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
Person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of the Borrower, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any Property or interests in Property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

(d) (i) Neither the Borrower nor any of its subsidiaries, nor, to the knowledge
of any Loan Party, any director, officer, agent, employee or Affiliate of the
Borrower or any of its subsidiaries, is currently, or is owned or controlled by
Persons that are currently (A) the subject of any material United States
sanctions administered or enforced by OFAC or the United States Department of
State (collectively, “Sanctions”) or (B) located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions,
and (ii) the Borrower will not directly or indirectly use the proceeds from the
Loans or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any Person currently the subject of Sanctions.

Section 7.27 Foreign Corrupt Practices. No Loan Party, and, to the knowledge of
the Borrower, no director, officer, agent, employee or Affiliate of the Borrower
or any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a material violation by such Persons of the
FCPA, including without limitation, making use of the

 

79



--------------------------------------------------------------------------------

mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, the Loan
Parties and, to the knowledge of the Borrower, their Affiliates have conducted
their business in material compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until Payment in Full, the Borrower (on behalf of itself and its Subsidiaries)
and each Guarantor by its execution of the Guaranty and Collateral Agreement,
covenants and agrees with the Administrative Agent, any Issuing Banks and the
Lenders that:

Section 8.01 Financial Statements; Ratings Change; Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than the date on which annual
financial statements are required to be delivered to the SEC, its audited
consolidated balance sheet and related statements of income or operations (and,
as to balance sheets and statements of income or operations, accompanied by
consolidating schedules), stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than the date on which
quarterly financial statements are required to be delivered to the SEC,
commencing with the fiscal quarter ending June 30, 2014, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

80



--------------------------------------------------------------------------------

(c) Financial Projections. Concurrently with any delivery of financial
statements under Section 8.01(a) and no later than April 1st of each calendar
year, projections for the Borrower and its Consolidated Subsidiaries for each
fiscal year of the Borrower through the end of the fiscal year in which the
Maturity Date occurs, and which such projections shall include (i) volumes and
pricing assumptions and (ii) itemized budget forecasts set forth on a quarterly
basis in form and substance reasonably satisfactory to the Administrative Agent
for each of the four fiscal quarters of the Borrower ending during the first
such fiscal year reflected in such projections.

(d) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements required pursuant to Section 8.01(a) or
Section 8.01(b), a certificate of a Financial Officer in substantially the form
of Exhibit D-2 hereto (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 9.01, including,
without limitation, reasonably detailed calculations of the Specified Projects
EBITDA Adjustment for each Specified Project (including a reasonably detailed
summary of the terms of the applicable customer contracts relating to such
calculation), each Specified Project’s Scheduled Completion Date, and each
Specified Project’s Projected Capacity (and, if applicable, any changes to such
Projected Capacity and supporting information as required), (iii) stating
whether any change in GAAP or in the application thereof has occurred since
December 31, 2013 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate, and
(iv) attaching reports setting forth the processing volumes for the periods
covered by such financial statements.

(e) Certificate of Financial Officer – Hedging Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b), a
certificate of a Financial Officer, in substantially the form of Schedule 7.18,
setting forth as of the last Business Day of such fiscal quarter or fiscal year,
a true and complete list of all Hedging Agreements of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.

(f) Certificate of Insurer – Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in substantially the form provided to the Administrative Agent
pursuant to Section 6.01(j) on the Effective Date, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

(g) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any such Subsidiary, and a copy of
any response by the Borrower or any such Subsidiary, or the board of directors
(or comparable governing body) of the Borrower or any such Subsidiary, to such
letter or report.

 

81



--------------------------------------------------------------------------------

(h) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national or foreign securities exchange, or required by
applicable law to be distributed by the Borrower to its equityholders generally,
as the case may be.

(i) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any Material Indebtedness, other than the Loan
Documents, and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 8.01.

(j) Information Regarding Loan Parties. Promptly (and in any event within ten
(10) Business Days (or such later time as the Administrative Agent may agree)
written notice of any change (i) any Loan Party’s corporate name or in any trade
name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of any Loan Party’s chief
executive office or principal place of business, (iii) in any Loan Party’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in any Loan Party’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of
organization, and (v) in any Loan Party’s federal taxpayer identification
number.

(k) Notices of Certain Changes. Except in connection with Organization Documents
of the Borrower and its Subsidiaries that are delivered pursuant to
Section 6.01(c) after giving effect to the Specified Transactions, promptly, but
in any event within five (5) Business Days after the execution thereof, copies
of any material amendment, modification or supplement to the certificate or
articles of incorporation certificate or articles of formation or organization,
any preferred stock designation or any other public organic document of the
Borrower or any Subsidiary.

(l) Certificate of Financial Officer – Consolidating Information. If, at any
time, there exist any Excluded Subsidiaries of the Borrower, then concurrently
with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Excluded Subsidiaries and the
eliminating entries, in such form as is reasonably acceptable to the
Administrative Agent.

(m) Changes to Projected Capacity. Promptly, but in any event within five
(5) Business Days after the Borrower receives notice of a material change in the
Projected Capacity of a Specified Project, the Borrower shall provide a
certificate of a Responsible Officer, in form and substance satisfactory to the
Administrative Agent, certifying the following: (A) recalculations of the
amounts set forth in clauses (a) and (b) of the definition of “Specified
Projects EBITDA Adjustment” as of the most recently ended fiscal quarter but
giving effect to the revised Projected Capacity, (B) updates to the information
previously delivered to the Administrative Agent in accordance with the
definition of “Specified Projects” with respect to such Specified Project,
(C) any additional information with respect to such Specified Project and such
material change in Projected Capacity reasonably requested by the Administrative
Agent, and (D) computations of the covenants set forth in Section 9.01 as of the
most recently ended fiscal quarter but giving effect to the revised Projected
Capacity. Specified Projects EBITDA Adjustment shall thereafter be calculated in
accordance with the revised Projected Capacity of such Specified Project. In the
event of a change in the Projected Capacity of a Specified Project that is not
material, the Specified Projects EBITDA Adjustment shall thereafter reflect such
change in the Projected Capacity of such Specified Project.

 

82



--------------------------------------------------------------------------------

(n) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including, without limitation, any
Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Information required to be delivered pursuant to Section 8.01(a), (b) or
(n) shall be deemed to have been delivered if such information is available on
the website of the SEC and the Borrower has delivered notice to the
Administrative Agent that such reports are so available, which notice may be
provided in any certificate delivered pursuant to Section 8.01(d).

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Arrangers may, but shall not be obligated to, make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the General Partner or the Loan Parties,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Arrangers, the Issuing Banks and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Joint Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

 

83



--------------------------------------------------------------------------------

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting any Loan Party not previously
disclosed in writing to the Lenders or any material adverse development in any
action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders) that, in either case, if adversely
determined, could reasonably be expected to result in liability in excess of
$7,500,000, not fully covered by insurance, subject to normal deductibles;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$7,500,000;

(d) any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any Person against the Borrower
or its Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $7,500,000, not fully covered by insurance, subject
to normal deductibles; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, consents, privileges and franchises material to the conduct
of its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Properties are located or the ownership of
its Properties requires such qualification, except where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 9.10.

Section 8.04 Payment of Tax Obligations. The Borrower will, and will cause each
Subsidiary to, pay its Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any Property of the Borrower or any Subsidiary.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
repay the Loans according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at or within
the time or times and in the manner specified.

 

84



--------------------------------------------------------------------------------

Section 8.06 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Subsidiary to:

(a) operate its Properties or cause such Properties to be operated in a careful
and efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Governmental Requirements, including, without limitation, applicable
Environmental Laws, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

(b) preserve, maintain and keep in good repair, condition, working order and
efficiency (ordinary wear and tear excepted) all of its Properties, including,
without limitation, all equipment, machinery and facilities, except, in each
case, where the failure to comply could not reasonably be expected to have a
Material Adverse Effect;

(c) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Properties, except, in each case,
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect; and

(d) to the extent the Borrower is not the operator of any Property, the Borrower
shall use commercially reasonable efforts to cause the operator of such Property
to comply with this Section 8.06 in accordance with customary industry
practices.

Section 8.07 Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance
(i) in such amounts and against such risks as are customarily maintained by
companies of similar size engaged in the same or similar businesses operating in
the same or similar locations (including hazard insurance), and (ii) in
accordance with all Governmental Requirements, including, without limitation,
Flood Insurance, if required. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent as an
“additional insured” and “loss payee” and provide that the insurer will give at
least thirty (30) days’ prior notice of any cancellation to the Administrative
Agent.

Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to maintain financial records in accordance with GAAP. The
Borrower will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice and during normal business hours, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its Responsible Officers and independent
accountants, all at such reasonable times and as often as reasonably requested
(provided that the Administrative Agent shall give the Borrower reasonable
advance notice of any proposed discussion with such

 

85



--------------------------------------------------------------------------------

accountants and permit the Borrower and its representatives to be present during
such discussions, and provided, further, that, so long as no Event of Default
has occurred and continues to exist, no more than one such visitation with the
Borrower’s independent public accountants shall be conducted during any calendar
year), and provided further that, excluding any visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights under this Section 8.08 and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year absent the existence of a continuing Event of Default
and only one such visit per fiscal year shall be at the Borrower’s expense).

Section 8.09 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.10 Compliance with Agreements. The Borrower will, and will cause each
Subsidiary to, comply with all agreements, contracts and instruments binding on
it or affecting its Properties or business, except to the extent that such
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

Section 8.11 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; (ii) not Release or threaten to
Release, and shall cause each Subsidiary not to Release or threaten to Release,
any Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties or any other property offsite the Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws, if the Release or threatened
Release could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain, file or prepare, and shall cause each Subsidiary to timely
obtain, file or prepare, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, except where
such failure to obtain or file could not reasonably be expected to have a
Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of the Borrower’s or its Subsidiaries’ Properties, if failure to
commence and diligently prosecute to completion could reasonably be expected to
have a Material Adverse Effect; (v) conduct, and cause its Subsidiaries to
conduct, their respective operations and businesses in a manner that will not
expose any Property or Person to Hazardous Materials that could reasonably be
expected to form the basis for a claim for material damages or

 

86



--------------------------------------------------------------------------------

compensation; and (vi) establish and implement, and shall cause each Subsidiary
to establish and implement, such procedures as may be necessary to continuously
determine and assure that the Borrower’s and its Subsidiaries’ obligations under
this Section 8.11(a) are timely and fully satisfied, which failure to establish
and implement such procedures could reasonably be expected to have a Material
Adverse Effect.

(b) The Borrower will, and will cause each Subsidiary to, provide existing Phase
I site assessments, to the extent they are available, upon request by the
Administrative Agent and the Lenders, in connection with any future acquisitions
of Properties; provided that for the avoidance of doubt, there shall be no
obligation under this Section for the Borrower to obtain such assessments.

Section 8.12 Further Assurances. The Borrower at its sole expense will, and will
cause each Subsidiary to, promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the Collateral intended as security
for the Secured Obligations, or to correct any omissions in this Agreement or
the Security Instruments, or to state more fully the obligations secured
therein, or to perfect, protect or preserve any Liens created pursuant to this
Agreement or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.

Section 8.13 Title Information. If the Borrower or any Subsidiary acquires any
new pipeline and processing Properties for consideration in excess of
$5,000,000, individually or in the aggregate, the Borrower shall, or shall cause
such Subsidiary to, provide promptly (and in any event within 30 days (or such
longer period as may be reasonably acceptable to the Administrative Agent)),
title information regarding such new pipeline and processing Properties to the
Administrative Agent. The Borrower shall, within sixty (60) days of notice from
the Administrative Agent (or such later date as the Administrative Agent may
agree in its sole discretion) that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information to the reasonable
satisfaction of the Administrative Agent, or (ii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, title information reasonably
satisfactory to the Administrative Agent relative to the pipeline and processing
Properties of the Borrower and its Subsidiaries.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In the event that the Borrower or any Subsidiary acquires or forms a
subsidiary that is not designated as an Excluded Subsidiary in accordance with
Section 8.15, or if the Borrower or any other Subsidiary causes any Subsidiary
to guarantee the Term Loan Facility, the Borrower or its Subsidiary shall
promptly, but in any event within 30 days (or such later date

 

87



--------------------------------------------------------------------------------

as the Administrative Agent may agree in its sole discretion), cause such
Subsidiary to guarantee the Secured Obligations pursuant to the Guaranty and
Collateral Agreement. In connection with any guaranty, the Borrower shall, or
shall cause such Subsidiary to, (i) execute and deliver to the Administrative
Agent a supplement to the Guaranty and Collateral Agreement and such other
Security Instruments (in proper form for filing, registration or recordation, as
applicable) as are requested by the Administrative Agent, and take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a first priority, perfected Lien (subject only to Excepted
Liens and Liens permitted under Section 9.03(h)) on all of the tangible and
intangible Property of such Subsidiary (other than de minimis Property excluded
in the Administrative Agent’s sole discretion), (ii) cause the owner of the
Equity Interests in such Subsidiary to pledge such Equity Interests (including,
without limitation, delivery of original stock certificates evidencing the
Equity Interests of such Subsidiary, together with an appropriate undated stock
powers for each certificate duly executed in blank by the registered owner
thereof) and (iii) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.

(b) The Borrower will at all times cause (i) all Material Real Property, and
(ii) all other tangible and intangible Property of the Borrower and each
Subsidiary not covered by clause (a) above, including any Equity Interests in an
Excluded Subsidiary, in each case to be subject to a Lien pursuant to the
Security Instruments, except that, with respect to any Material Real Property
acquired by the Borrower or a Subsidiary, the Borrower or such Subsidiary, as
the case may be, shall have a period of 60 days (or such later date as the
Administrative Agent may agree in its sole discretion) after such acquisition
within which to subject such Material Real Property to a Lien pursuant to the
Security Instruments, and, in connection therewith, the Borrower shall, or shall
cause such Subsidiary to, execute and deliver such Security Instruments (in
proper form for filing, registration or recordation, as applicable) as are
requested by the Administrative Agent, and take such actions necessary or
advisable to subject such Material Real Property to a Lien pursuant to the
Security Instruments, provided, however, that with respect to any real Property,
if the Administrative Agent reasonably determines that the costs, financial and
otherwise, of obtaining or maintaining a Lien, perfecting a Lien and/or
complying with all Governmental Requirements with respect to such a Lien
outweigh the benefit to the Secured Parties of the security afforded thereby,
the Administrative Agent may notify the Borrower of such determination and,
(x) if such real Property is not then subject to a Lien pursuant to the Security
Instruments, such real Property shall not be required to become subject to a
Lien pursuant to the Security Instruments and, (y) if such real Property is
already subject to a Lien pursuant to the Security Instruments, the
Administrative Agent may, upon obtaining the consent of the Required Lenders,
release such Lien.

(c) Upon the request of the Required Lenders, the Borrower and each of its
Subsidiaries shall take any additional actions required, if any, to cause all of
its right, title and interest in each Hedging Agreement to which it is a party
to be collaterally assigned to the Administrative Agent, for the benefit of the
Secured Parties, and shall, if requested by the Administrative Agent or the
Required Lenders, use its commercially reasonable efforts to cause each such
agreement or contract to (i) expressly permit such assignment and (ii) upon the
occurrence of any default or event of default under such agreement or contract,
(A) to permit the Lenders to cure such default or event of default and assume
the obligations of such Loan Party under such agreement or contract and (B) to
prohibit the termination of such agreement or contract by the counterparty
thereto if the Lenders assume the obligations of such Loan Party under such
agreement or contract and the Lenders take the actions required under the
foregoing clause (A).

 

88



--------------------------------------------------------------------------------

(d) The Borrower agrees that it will not, and will not permit any Guarantor to,
grant a Lien on any Property to secure the Term Loan Facility without
contemporaneously granting to the Administrative Agent, as security for the
Secured Obligations, a first priority perfected Lien on the same Property
pursuant to Security Instruments in form and substance reasonably satisfactory
to the Administrative Agent.

Section 8.15 Designations with Respect to Subsidiaries.

(a) Within 30 days of the acquisition or formation of a new Subsidiary, the
Borrower may designate such Subsidiary as an Excluded Subsidiary by written
notification thereof to the Administrative Agent, provided that (i) no Default
exists at the time of or after giving effect to such designation, and (ii) such
designation is deemed to be an Investment in such Excluded Subsidiary in an
amount equal to the fair market value as of the date of such designation of the
Borrower’s direct or indirect ownership interest in such Excluded Subsidiary and
such Investment would be permitted to be made at the time of such designation
under Section 9.05(n). No Loan Party may be redesignated as an Excluded
Subsidiary.

(b) If the Borrower desires to designate an Excluded Subsidiary to be a Loan
Party after the date hereof, and all of such Excluded Subsidiary’s outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower and/or one
or more of the Wholly-Owned Subsidiaries, the Borrower shall cause such Excluded
Subsidiary to comply with Section 8.14(a), at which time such Person shall cease
to be an “Excluded Subsidiary” and shall be deemed a “Loan Party” for purposes
of this Agreement and the other Loan Documents without any amendment,
modification or other supplement to any of the foregoing.

Section 8.16 Excluded Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of the Borrower and
its Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account) so that each Excluded
Subsidiary will be treated as an entity separate and distinct from the Borrower
and its Subsidiaries; provided that the foregoing will not prohibit payments
under expense sharing agreements with such Excluded Subsidiaries that are
consistent with past practices and/or required by any applicable Governmental
Authority.

(b) will not, and will not permit any of its Subsidiaries to, assume, guarantee
or be or become liable for any Indebtedness of any of the Excluded Subsidiaries.

(c) will not permit any Excluded Subsidiary to hold any Equity Interest in the
Borrower or any other Loan Party.

 

89



--------------------------------------------------------------------------------

Section 8.17 ERISA Compliance. The Borrower will promptly furnish and will cause
the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) promptly after the filing thereof by the Borrower or
any Subsidiary with the United States Secretary of Labor or the Internal Revenue
Service (or if filed by a third party, promptly after the Borrower or a
Subsidiary becomes aware of such filing), copies of each annual and other report
with respect to each Plan or any trust created thereunder, and (b) promptly upon
becoming aware of the occurrence of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by the President
or the principal Financial Officer, the Subsidiary or the ERISA Affiliate, as
the case may be, specifying the nature thereof, what action the Borrower, the
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service or the Department of Labor with respect thereto.

Section 8.18 Interest Rate Hedging Agreements. As of the last day of each fiscal
quarter of the Borrower, commencing with the fiscal quarter ending September 30,
2014, the Borrower shall have entered into Hedging Agreements for the purpose of
hedging the Borrower’s exposure to variable interest rates, the notional amounts
of which (when aggregated with all other Hedging Agreements of the Loan Parties
then in effect in respect of interest rates) shall not be less than fifty
percent (50%) of the then outstanding principal amount of the Loans and the Term
Loan Facility. Such Hedging Agreements shall be in the form of floating-to-fixed
rate swaps, the purchase of interest rate caps, or any similar hedging
instrument designed to mitigate interest rate risk, in each case approved by the
Administrative Agent.

Section 8.19 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Secured Obligations of each Loan
Party (other than the Borrower) and absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Loan Party (other than the Borrower) in order for such Loan Party
to honor its obligations under the Guaranty and Collateral Agreement including
obligations with respect to Hedging Agreements (provided, however, that the
Borrower shall only be liable under this Section for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section, or otherwise under this Agreement or any Loan Document, as it
relates to such other Loan Parties, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of the Borrower under this Section shall remain in full force
and effect until all Indebtedness is paid in full to the Lenders, the
Administrative Agent and all other Secured Parties, and all of the Lenders’
Commitments are terminated. The Borrower intends that this Section constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 8.20 Post-Closing Obligations. The Borrower shall deliver, or cause to
be delivered, as the case may be, each of the items set forth on Schedule 8.20,
in each case on or prior to the date specified in such Schedule for such item or
such later date as the Administrative Agent may determine and agree to in
writing in its sole discretion.

 

90



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until Payment in Full, the Borrower (on behalf of itself and its Subsidiaries)
and each Guarantor by its execution of the Guaranty and Collateral Agreement)
covenants and agrees with the Administrative Agent, any Issuing Banks and the
Lenders that:

Section 9.01 Financial Covenants.

(a) Consolidated Total Leverage Ratio.

(i) Prior to the incurrence by the Borrower and/or any of its Subsidiaries of
Permitted Notes Indebtedness, the Borrower will not, as of the last day of any
fiscal quarter commencing with the fiscal quarter ending on September 30, 2014,
permit its Consolidated Total Leverage Ratio to exceed the ratio set forth in
the grid below for the corresponding Rolling Period:

 

Rolling Period Ending

   Maximum Consolidated Total
Leverage Ratio  

September 30, 2014

     5.75 to 1.00   

December 31, 2014

     5.75 to 1.00   

March 31, 2015

     5.50 to 1.00   

June 30, 2015

     5.25 to 1.00   

September 30, 2015 and thereafter

     5.00 to 1.00   

(ii) From and after the incurrence by the Borrower and/or any of its
Subsidiaries of Permitted Notes Indebtedness, the Borrower will not, as of the
last day of each fiscal quarter then remaining during the term of this
Agreement, permit its Consolidated Total Leverage Ratio to exceed 5.25 to 1.00.

(b) Consolidated Senior Secured Leverage Ratio. From and after the incurrence by
the Borrower and/or any of its Subsidiaries of Permitted Notes Indebtedness, the
Borrower will not, as of the last day of each fiscal quarter then remaining
during the term of this Agreement, permit its Consolidated Senior Secured
Leverage Ratio to exceed 3.50 to 1.00.

(c) Consolidated Interest Coverage Ratio. The Borrower will not, as of the last
day of any fiscal quarter commencing with the fiscal quarter ending on
September 30, 2014, permit its Consolidated Interest Coverage Ratio to be less
than 2.50 to 1.00.

(d) Borrower’s Right to Elect Q4 2014 Base Periods. For the purposes of
determining the Borrower’s compliance with clauses (a), (b), and (c) of this
Section 9.01, the Borrower may elect the application of the Q4 2014 Base Periods
by delivering an irrevocable written election thereof to the Administrative
Agent on or prior to the date that annual audited financial statements are due
for the fiscal year ending December 31, 2014 pursuant to Section 8.01(a). Unless
and until the Borrower elects the application of the Q4 2014 Base Periods in
accordance with the preceding sentence, the Borrower’s compliance with this
Section 9.01 for the Rolling Periods ending on or prior to March 31, 2015 and
with any other financial test that includes Annualized Rich Gas EBITDA as a
component or a subcomponent thereof shall be calculated by reference to the Q3
2014 Base Periods.

 

91



--------------------------------------------------------------------------------

(e) Borrower’s Right to Cure. Notwithstanding anything to the contrary contained
in this Section 9.01, in the event that the Borrower fails to comply with the
requirements of clauses (a), (b), and/or (c) of this Section 9.01 as of the last
day of any fiscal quarter (such date, the “Equity Cure Test Date”) ending on or
after the Effective Date (such event, a “Financial Covenant Default”), then the
Borrower shall have the right to cure any such Financial Covenant Default (such
right, the “Equity Cure Right”) subject to the following terms and conditions:

(i) The Borrower shall deliver to the Administrative Agent irrevocable written
notice of its intent to exercise the Equity Cure Right (an “Equity Cure Notice”)
no later than ten (10) calendar days after the date (the “Equity Cure Delivery
Date”) on which financial statements and a compliance certificate for the
Rolling Period ending on such Equity Cure Test Date are required to be delivered
pursuant to Sections 8.01(a), (b), and (d), as applicable. The Equity Cure
Notice shall set forth the calculation of the applicable Equity Cure Amount (as
defined below) and be certified by a Financial Officer of the Borrower.

(ii) No later than five (5) calendar days after receipt by the Administrative
Agent of an Equity Cure Notice, the Borrower shall cause the Sponsors and/or any
of their Affiliates to purchase Equity Interests (other than Disqualified
Capital Stock) in or make capital contributions to the Borrower (such purchase
or capital contribution, as applicable, the “Equity Cure Contribution”)
resulting in the Borrower receiving net cash proceeds not less than the amount
which, if added to Consolidated EBITDA (or Annualized Consolidated EBITDA, in
the case of the Rolling Periods ending on or prior to March 31, 2015, and, if
the Borrower elects application of the Q4 2014 Base Periods in accordance with
Section 9.01(d), the Rolling Period ending on June 30, 2015) for the Rolling
Period ended on such Equity Cure Test Date, would result in the Borrower being
in pro forma compliance with clauses (a), (b) and (c) of this Section 9.01, in
each case to the extent applicable on such Equity Cure Test Date (such amount,
which shall be calculated in a manner reasonably satisfactory to the
Administrative Agent, the “Equity Cure Amount”).

(iii) The Equity Cure Right shall not be exercised more than two (2) times in
any twelve-month period or more than four (4) times during the term of this
Agreement.

(iv) From the applicable Equity Cure Delivery Date until the earliest of
(A) five (5) calendar days after receipt by the Administrative Agent of an
Equity Cure Notice or (B) consummation of the Equity Cure Contribution, and
(C) (the date on which the Administrative Agent is notified by the Borrower that
no Equity Cure Contribution will be made, the applicable Financial Covenant
Default shall constitute an Event of Default for all purposes under this
Agreement, but neither the Administrative Agent nor any Lender shall impose
default interest, accelerate the Secured Obligations, terminate the Commitments
or exercise any enforcement remedy against any Loan Party or any of their
respective Property, in each case solely with respect to such Financial Covenant
Default. Notwithstanding anything to the contrary in this Section 9.01(e)(iv)
the Administrative Agent and the Lenders shall be entitled to exercise any of
their respective rights and remedies under this Agreement and under applicable
law to the extent that any other Event of Default (other than the applicable
Financial Covenant Default) has occurred and is continuing.

 

92



--------------------------------------------------------------------------------

(v) Upon the timely consummation of the Equity Cure Contribution and Borrower’s
receipt of net cash proceeds thereof in an amount not less than the Equity Cure
Amount, the Borrower shall be deemed to have satisfied the requirements of
clauses (a), (b), and (c) of this Section 9.01 as of the applicable Equity Cure
Test Date with the same effect as though there was no failure to comply
therewith as of such Equity Cure Test Date, and the Financial Covenant Default
shall be automatically deemed cured and waived for all purposes of this
Agreement and the other Loan Documents.

(vi) With respect to any Equity Cure Contribution, solely for the purposes of
calculating the Borrower’s compliance with clauses (a), (b), and (c) of this
Section 9.01, as applicable, for each Rolling Period ending after the applicable
Equity Cure Test Date that includes the fiscal quarter ending on such Equity
Cure Test Date, (A) the Borrower shall be deemed to have received the Equity
Cure Amount during the fiscal quarter ending on such Equity Cure Test Date, and
(B) the Borrower may add the applicable Equity Cure Amount in calculating its
Consolidated EBITDA (or Annualized Consolidated EBITDA, in the case of the
Rolling Periods ending on or prior to March 31, 2015, and, if the Borrower
elects application of the Q4 2014 Base Periods in accordance with
Section 9.01(d), the Rolling Period ending on June 30, 2015) for such Rolling
Period. For the avoidance of doubt, no Equity Cure Amount shall be retroactively
netted or credited against Consolidated Total Funded Indebtedness in the
calculation of the Consolidated Total Leverage Ratio or the Consolidated Senior
Secured Leverage Ratio, as applicable, for the purpose of determining the
Borrower’s compliance with clauses (a) and (b) of this Section 9.01 for the
Rolling Period ending on the Equity Cure Test Date for which such Equity Cure
Amount is received.

Section 9.02 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, incur, create, assume or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations arising under the Loan Documents, the Secured
Hedging Agreements or with respect to any Bank Products, or any guaranty of or
suretyship arrangement for the Secured Obligations arising under the Loan
Documents, the Secured Hedging Agreements or with respect to any Bank Products;

(b) Indebtedness under Capital Leases or that constitutes Purchase Money
Indebtedness; provided that the aggregate amount of all Indebtedness described
in this Section 9.02(b) at any one time outstanding shall not to exceed
$15,000,000 in the aggregate;

(c) Indebtedness associated with performance bonds, bid bonds, surety bonds,
appeal bonds or customs bonds required in the ordinary course of business or in
connection with the enforcement of rights or claims of the Borrower or any
Subsidiary or in connection with judgments that do not result in a Default;

 

93



--------------------------------------------------------------------------------

(d) intercompany Indebtedness between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(g); provided that such
Indebtedness is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or one of its Wholly-Owned Subsidiaries, and,
provided, further, that any such Indebtedness owed by a Loan Party shall be
subordinated to the Secured Obligations on terms set forth in the Guaranty and
Collateral Agreement;

(e) Indebtedness constituting a guaranty by any Loan Party of Indebtedness
permitted to be incurred by any other Loan Party under this Section 9.02;

(f) endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;

(g) Permitted Note Indebtedness;

(h) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, so long as such Indebtedness shall not exceed the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
the underlying policy;

(i) Indebtedness incurred by the Loan Parties in connection with a Permitted
Acquisition consisting of indemnities in the ordinary course of business or
obligations in respect of purchase price adjustments or earn-outs, provided, in
the case of earn-outs, that the Borrower is in pro forma compliance (as set
forth in Section 1.05(c)) with all applicable covenants set forth in
Section 9.01 hereof at the time the relevant earn-out obligation is created;

(j) Indebtedness (i) arising from the honoring by a bank or other financial
institution of a check, draft, payment order or other debit drawn, presented or
issued against insufficient funds in the ordinary course of business, provided
that such Indebtedness is extinguished within five Business Days of its
incurrence or (ii) arising under any Bank Products provided by a bank or other
financial institution to the Loan Parties in the ordinary course of business;

(k) other unsecured Indebtedness not to exceed $15,000,000 in the aggregate at
any one time outstanding; and

(l) Indebtedness consisting of Term Loans incurred under the Term Loan Facility,
provided that such Indebtedness (i) is subject at all times to the Intercreditor
Agreement and (ii) does not exceed a maximum principal amount equal to the
difference of (A) $670,000,000 minus (B) the aggregate amount of all increases
of the Commitments under this Agreement on or after the Effective Date pursuant
to Section 2.08.

Section 9.03 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a) Liens securing the payment of any Secured Obligations pursuant to the
Security Instruments;

(b) Excepted Liens;

 

94



--------------------------------------------------------------------------------

(c) Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(b) but only on the Property under lease or the Property purchased
with such Purchase Money Indebtedness, as applicable;

(d) Liens on proceeds of Letters of Credit permitted to be posted in connection
with Hedging Agreements permitted by Section 9.17;

(e) (i) pledges and deposits of cash in the ordinary course of business securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
such Person and (ii) Liens on proceeds of insurance policies securing
Indebtedness permitted under Section 9.02(h);

(f) Liens on cash earnest money or escrowed deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 9.05,
to be applied against the purchase price for and indemnities with respect to
such Investment, solely to the extent such Investment would have been permitted
on the date of the creation of such Lien;

(g) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary, as the case may be; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien secures
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be;

(h) Liens on Collateral securing Indebtedness permitted by Section 9.02(l),
which Liens rank pari passu with the Secured Obligations and are at all times
subject to the Intercreditor Agreement; and

(i) other Liens securing Indebtedness and other obligations outstanding in an
aggregate principal amount not to exceed $2,500,000, provided that no such Lien
shall extend to or cover any Collateral or any Material Real Property.

Section 9.04 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except:

(a) the Borrower may declare and pay dividends and distributions with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock);

(b) Subsidiaries may declare and pay dividends to other Loan Parties ratably
with respect to their Equity Interests;

 

95



--------------------------------------------------------------------------------

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common or subordinated Equity Interests with the proceeds received from the
substantially concurrent issue of new common or subordinated Equity Interests;

(d) the Borrower may declare and pay quarterly cash distributions of Available
Cash to the holders of any Equity Interests in the Borrower in accordance with
the Borrower’s Organization Documents; provided, that no Default exists at the
time of or after giving effect to such Restricted Payment;

(e) substantially contemporaneously with the consummation of the Specified
Transactions on Effective Date, the Borrower may declare and pay Restricted
Payments to the extent required pursuant to the Contribution Agreement;

(f) the Borrower may make Restricted Payments pursuant to and in connection with
long-term incentive plans or other benefit plans or arrangements for directors,
management, employees or consultants of the Borrower and its Subsidiaries;

(g) the Borrower may make Restricted Payments to redeem its Equity Interests
that are held at such time by “Ineligible Holders” (as defined in the
Partnership Agreement) pursuant to Section 4.10 of the Partnership Agreement;

(h) so long as no Default has occurred and is continuing, (i) the Borrower may
repurchase, redeem or otherwise acquire any Equity Interests of the Borrower
held by any current or former officer, director, consultant, or employee of the
Borrower, the Subsidiaries and the General Partner pursuant to any equity
subscription agreement, stock option agreement, shareholders’, members’ or
partnership agreement or similar agreement, plan or arrangement or any Plan and
(ii) to the extent such payments are deemed to be Restricted Payments, the
Borrower may make payments under stock appreciation rights, phantom stock or
other similar cash settled interests issued under the Borrower’s long term
incentive program; provided that the aggregate Restricted Payments made under
this clause (h) shall not exceed $2,500,000 during any fiscal year; and

(i) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower to allow the payment of cash in lieu of the issuance of
fractional units upon the exercise of options or warrants.

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding, or enter
into any agreement to make, any Investments in or to any Person, except that the
foregoing restriction shall not apply to:

(a) Investments as of the Effective Date that are disclosed to the Lenders in
Schedule 9.05;

(b) accounts receivable arising in the ordinary course of business;

 

96



--------------------------------------------------------------------------------

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one (1) year from the date of creation thereof;

(d) commercial paper maturing within one year from the date of creation thereof
rated in one of the two highest grades by S&P or Moody’s;

(e) deposits maturing within one (1) year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively;

(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);

(g) Investments (i) made by the Borrower in or to the Guarantors, and (ii) made
by any Subsidiary in or to the Borrower or any Guarantor;

(h) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(h) exceeds $1,000,000;

(i) Investments constituting Indebtedness permitted under Section 9.02;

(j) credit provided to new or existing customers of the Loan Parties for the
costs and expenses of extending service to such customers and for which such
customers are contractually obligated to reimburse the Loan Party providing such
credit in the ordinary course of business;

(k) Permitted Acquisitions;

(l) Investments representing non-cash consideration received with respect to
dispositions permitted under Section 9.11;

(m) Investments in Hedging Agreements permitted by Section 9.17;

(n) Investments in Excluded Subsidiaries, partnerships, joint ventures or any
other Person in a similar business to the Loan Parties; provided that (i) no
Default exists or results therefrom, (ii) after giving effect to such Investment
(and any debt incurred in connection therewith), (A) the Borrower’s Liquidity is
not less than $20,000,000 and (B) the Borrower is in pro forma compliance (as
set forth in Section 1.05(c)) with all applicable covenants set forth in
Section 9.01 hereof;

 

97



--------------------------------------------------------------------------------

(o) Investments made substantially contemporaneously with the consummation of
the Specified Transactions on the Effective Date to the extent required pursuant
to the Contribution Agreement; and

(p) other Investments not to exceed $10,000,000 in the aggregate at any time.

Section 9.06 Nature of Business; International Operations. The Borrower will
not, and will not permit any Subsidiary to, engage (directly or indirectly) in
any business other than those businesses in which the Borrower and its
Subsidiaries are engaged on the Effective Date (or which are reasonably related,
incidental or complimentary thereto or are reasonable extensions, developments
or expansions thereof). From and after the date hereof, the Borrower and its
Subsidiaries will not acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any real
Property not located within the geographical boundaries of the United States.

Section 9.07 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 7.20.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board, or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.

Section 9.08 ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code;

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto;

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that contributions to or the obligation to
contribute to may not be terminated by such entities in their sole discretion at
any time without any material liability, or (ii) any employee pension benefit
plan, as defined in section 3(2) of ERISA, including a multiemployer plan as
defined in section 3(37) or 4001(a)(3) of ERISA, that is subject to Title IV of
ERISA, section 302 of ERISA or section 412 of the Code; and

 

98



--------------------------------------------------------------------------------

(d) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower or a Subsidiary or with respect to any ERISA Affiliate of the Borrower
or a Subsidiary if such Person sponsors, maintains or contributes to, or at any
time in the six year period preceding such acquisition has sponsored,
maintained, or contributed to, any employee pension benefit plan, as defined in
section 3(2) of ERISA, (i) that is a multiemployer plan as defined in section
3(37) or 4001(a)(3) of ERISA or (ii) that is subject to Title IV of ERISA under
which the actuarial present value of the benefit liabilities under such plan
exceeds the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such plan allocable to such benefit
liabilities.

Section 9.09 Sale or Discount of Receivables. Except (a) in connection with the
Specified Transactions, (b) sales otherwise permitted pursuant to Section 9.11
and (c) for receivables obtained by the Borrower or any Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, the Borrower will not, and
will not permit any Subsidiary to, discount or sell (with or without recourse)
any of its notes receivable or accounts receivable.

Section 9.10 Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve, except that:

(a) the Borrower or any Subsidiary may participate in a consolidation with any
other Person; provided that (i) no Default is continuing, (ii) any such
consolidation would not cause a Default hereunder, (iii) if the Borrower
consolidates with any Person, the Borrower shall be the surviving Person, and
(iv) if any Subsidiary consolidates with any Person (other than the Borrower or
another Subsidiary) and such Subsidiary is not the surviving Person, such
surviving Person shall expressly assume in writing (in form and substance
satisfactory to the Administrative Agent) all obligations of such Subsidiary
under the Loan Documents;

(b) any Subsidiary may participate in a consolidation with the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
any other Subsidiary and if one of such Subsidiaries is a Wholly-Owned
Subsidiary, then the surviving Person shall be a Wholly-Owned Subsidiary;

(c) a Subsidiary may wind-up, dissolve, liquidate or sell or transfer its assets
if (i) all of its Property is transferred to the Borrower or a Wholly-Owned
Subsidiary and (ii) the Loan Party acquiring such Property promptly complies
with its obligations under Sections 8.12 and 8.14; and

 

99



--------------------------------------------------------------------------------

(d) any Subsidiary may sell, transfer, lease or otherwise dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
Property to any other Person to the extent permitted by Section 9.11.

Section 9.11 Sale of Properties. The Borrower will not, and will not permit any
Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any Property
except for:

(a) dispositions of cash and cash equivalents in the ordinary course of business
and in connection with the consummation of the Specified Transactions and other
transactions permitted by this Agreement;

(b) the sale of inventory in the ordinary course of business;

(c) the sale or transfer of obsolete or worn out property and property no longer
used or useful in the conduct of the business of the Borrower and its
Subsidiaries, whether now owned or hereafter acquired, in the ordinary course of
business or is replaced by replacement property of at least comparable value and
use;

(d) issuances of distributions or other Restricted Payments permitted pursuant
to Section 9.04;

(e) Restricted Payments permitted by Section 9.04 and Liens permitted by
Section 9.03;

(f) the transfer of Property to another Loan Party;

(g) the transfer of Property to an Excluded Subsidiary, provided that (i) no
Default exists at the time of or after giving effect to such transfer, and
(ii) such transfer is deemed to be an Investment in such Excluded Subsidiary in
an amount equal to the fair market value of the Property transferred as of the
date of such transfer and such Investment would be permitted to be made at the
time of such transfer under Section 9.05(n);

(h) the transfer of Property occurring in connection with a transaction
permitted by, and made in compliance with the provisions of, Section 9.10;

(i) Asset Sales having, in the aggregate for all Asset Sales by the Borrower or
any Subsidiary, a fair market value not to exceed $5,000,000 during any fiscal
year of the Borrower;

(j) other Asset Sales, subject to Section 3.04(b)(ii);

(k) dispositions of accounts receivables in connection with the collection or
compromise thereof in the ordinary course of business to the extent permitted
under Section 9.09;

(l) grants of Leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), easements, rights of way or
similar rights or encumbrances in each case in the ordinary course of business
and which do not materially interfere with the business of the Borrower and its
Subsidiaries; and

 

100



--------------------------------------------------------------------------------

(m) transfers of Property that has suffered a Casualty Event upon receipt of the
Net Cash Proceeds of such Casualty Event.

Section 9.12 Environmental Matters. Except for such matters that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, with respect to the Properties and any operations thereat or associated
therewith, the Borrower will not, and will not permit any Subsidiary to, be in
violation of Environmental Law, have any Release or threatened Release of
Hazardous Materials other than those that are in compliance with Environmental
Law, allow any exposure to Hazardous Materials that could reasonably be expected
to form the basis for a claim for damages or compensation, or be required under
Environmental Law to perform any Remedial Work.

Section 9.13 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Borrower or any Guarantor),
except (a) in connection with the Specified Transactions, (b) Restricted
Payments permitted by Section 9.04, (c) Investments permitted by Section 9.05,
(d) transactions contemplated by the Partnership Agreement, as in effect on the
Effective Date or, if applicable, to the extent modified as permitted hereunder,
(e) transactions approved by the board of managers, or similar governing body,
of the General Partner or the conflicts committee thereof (acting in good
faith), and (f) transactions that are otherwise permitted under this Agreement
and are upon fair and reasonable terms no less favorable to it, when taken as a
whole, than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate.

Section 9.14 Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives prior written notice to the Administrative Agent of such creation or
acquisition and complies with Section 8.14(a). The Borrower shall not, and shall
not permit any Subsidiary to, sell, assign or otherwise dispose of any Equity
Interests in any Subsidiary except in compliance with Section 9.11(f),
Section 9.11(h) or Section 9.15. Neither the Borrower nor any Subsidiary shall
have any Foreign Subsidiaries.

Section 9.15 Limitation on Issuance of Equity Interests. The Borrower shall not
permit any Subsidiary to issue any Equity Interest (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except for Equity Interests issued to
another Loan Party or to another Person in accordance with a merger or other
transaction permitted by Section 9.10(a) and to the extent required pursuant to
the Contribution Agreement. The Borrower and the Subsidiaries shall comply with
Section 8.12, Section 8.14 and, if applicable, Section 9.10(a) with respect to
any such issued Equity Interests.

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any material agreement or arrangement (other than (a) the Loan
Documents, (b) the Term Loan Documents (c) Capital Leases creating Liens
permitted by Section 9.03(c), but then only on the Property that is the subject
of such Capital Lease, (d) documents evidencing or securing Purchase Money

 

101



--------------------------------------------------------------------------------

Indebtedness creating Liens permitted by Section 9.03(c), but then only on the
Property that is the subject of such Purchase Money Indebtedness, (e) documents
creating Liens which are described in clauses (g) or (h) of the definition of
“Excepted Liens”, but then only on the Property that is the subject of the
applicable lease or license described in such clause (g) or (h)), (f) customary
restrictions and conditions on transfers and investments contained in any
agreement relating to the sale of any asset or any subsidiary pending the
consummation of such sale, (g) in the case of any Person that becomes a
Subsidiary after the Effective Date, any agreement in effect at the time such
Person so becomes a Subsidiary, so long as such agreement was not entered into
in contemplation of such Person becoming such a Subsidiary, (h) in the case of
any assets acquired after the Effective Date, any agreement in effect at the
time of such acquisition which pertains to such assets and only such assets and
is assumed in connection with such acquisition, so long as such agreement was
not entered into in contemplation of such acquisition, and (i) customary
provisions in joint venture agreements and other similar agreements permitted by
Section 9.05 and applicable to joint ventures and Equity Interests therein) that
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders, or that requires the consent of or notice to other
Persons in connection therewith, or that restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or that
requires the consent of or notice to other Persons in connection therewith.

Section 9.17 Hedging Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Hedging Agreements with any Person other than
Hedging Agreements in respect of commodities or interest rates (i) with an
Approved Counterparty and (ii) that are entered into for the purpose of hedging
exposure to interest rates or commodity prices and that are not for speculative
purposes. In no event shall any Hedging Agreement contain any requirement,
agreement or covenant for the Borrower or any Subsidiary to post collateral or
margin to secure their obligations under such Hedging Agreement or to cover
market exposures, other than Letters of Credit (and the proceeds thereof) the
face amounts of which do not exceed $5,000,000 in the aggregate at any time.

Section 9.18 Holding Company. The Borrower will remain a holding company and
will not own any real property, immovable property, or other assets of material
value other than Equity Interests in Subsidiaries and Excluded Subsidiaries,
furniture, furnishings and equipment acquired and maintained in the ordinary
course of business, Investments to the extent permitted hereunder, assets
acquired that are promptly, and in any event within 30 days of acquisition by
the Borrower, transferred, contributed or otherwise assigned by the Borrower to
one or more of the other Loan Parties, and interests in contracts customarily
entered into by the Borrower in the ordinary course of its business.

Section 9.19 Sale and Leaseback. The Borrower shall not, and shall not permit
any Subsidiary to, enter into any arrangement, directly or indirectly, with any
Person whereby it shall sell or transfer any Property, whether now owned or
hereafter acquired, and thereafter rent or lease such Property which it intends
to use for substantially the same purpose or purposes as the Property being sold
or transferred.

 

102



--------------------------------------------------------------------------------

Section 9.20 Amendments to Organization Documents, Term Loan Documents, Material
Contracts, or Fiscal Year End; Prepayments of other Indebtedness.

(a) The Borrower shall not, and shall not permit any Subsidiary to, amend,
supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organization Documents; provided that the Borrower or any
Subsidiary may amend, supplement or otherwise modify any of its Organization
Documents in any manner that (A) is not adverse to the Lenders in any material
respect and (B) does not conflict with any of the Loan Documents, subject to
compliance with the provisions of Section 8.01(j), Section 8.01(k) and
Section 8.12 to the full extent applicable; provided further that any amendment,
supplement or other modification to the definition of the term “Available Cash”
contained in the Partnership Agreement that results in an increase in the amount
of Available Cash shall be deemed to be adverse to the Lenders in a material
respect.

(b) The Borrower shall not, and shall not permit any Subsidiary to, amend,
supplement or otherwise modify (or permit to be amended, supplemented or
modified) any Material Contract in a manner that would be adverse to the Lenders
in any material respect.

(c) The Borrower shall not amend, supplement or otherwise modify (or permit to
be amended, supplemented or modified) the Contribution Agreement in a manner
that would be materially adverse to the Lenders.

(d) The Borrower shall not, and shall not permit any Subsidiary to, change the
last day of its fiscal year from December 31 of each year, or the last days of
the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively.

(e) The Borrower shall not, and shall not permit any Subsidiary to, make (or
give any notice in respect of) any voluntary or optional payment or prepayment
on or redemption or acquisition for value of, or any prepayment or redemption as
a result of any asset sale, change of control or similar event of, any
outstanding Subordinated Indebtedness, except as otherwise permitted by this
Agreement.

(f) The Borrower shall not, and shall not permit any Subsidiary to, make (or
give any notice in respect of) any voluntary or optional prepayment or
redemption or acquisition for value of, of any Term Loan unless (i) no Default
has occurred and is continuing or would result therefrom, and (ii) after giving
effect to such prepayment, redemption or acquisition, the Borrower is in pro
forma compliance with Section 9.01.

(g) The Borrower shall not amend, supplement or otherwise modify (or permit to
be amended, supplemented or modified) the Term Loan Agreement or any Term Loan
Document, except in accordance with the Intercreditor Agreement.

Section 9.21 Anti-Terrorism Law; Anti-Money Laundering.

(a) The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, (i) knowingly conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any Person
described in Section 7.26, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any Property or interests in Property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall deliver
to any Lender any certification or other evidence requested from time to time by
such Lender confirming the Borrower’s and the Subsidiaries’ compliance with this
Section 9.21(a)).

 

103



--------------------------------------------------------------------------------

(b) The Borrower shall not, and shall not permit any Subsidiary to, cause or
permit any of the funds of the Borrower or any Subsidiary that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Governmental Requirement.

Section 9.22 Embargoed Person. The Borrower shall not, and shall not permit any
Subsidiary to, permit (a) any of the funds or Properties of the Borrower or any
Subsidiary that are used to repay the Loans to constitute Property of, or be
beneficially owned directly or indirectly by, any Person subject to sanctions or
trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (i) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Governmental Requirement promulgated thereunder, with the
result that the investment in the Borrower or any Subsidiary (whether directly
or indirectly) is prohibited by a Governmental Requirement, or the Loans would
be in violation of a Governmental Requirement, or (ii) the Executive Order, any
related enabling legislation or any other similar Executive Orders or (b) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Borrower or any Subsidiary, with the result that the
investment in the Borrower or any Subsidiary (whether directly or indirectly) is
prohibited by a Governmental Requirement or the Loans are in violation of a
Governmental Requirement.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) The Borrower shall fail to pay any interest on any Loan or any fee or other
amount (other than an amount referred to in Section 10.01(a)) payable under any
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days.

(c) Any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary of the Borrower in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made.

 

104



--------------------------------------------------------------------------------

(d) The Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(j), Section 8.02,
Section 8.03, (with respect to the Borrower only), Section 8.07, Section 8.14,
Section 8.16, Section 8.20, or in Article IX.

(e) Any Loan Party or any Subsidiary of the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after the earlier to occur of (i) notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) or (ii) a Responsible Officer, or a Responsible Officer
of such Subsidiary, otherwise becoming aware of such default.

(f) The Borrower or any Subsidiary shall fail to make any payment of principal
of or interest on any Material Indebtedness (including the Term Loans), when and
as the same shall become due and payable, and such failure to pay shall extend
beyond any applicable period of grace.

(g) Any event or condition occurs that results in any Material Indebtedness
(including the Term Loans) becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of such Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the Redemption thereof or any offer to Redeem to be made in
respect thereof, prior to its scheduled maturity or require the Borrower or any
Subsidiary to make an offer in respect thereof.

(h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered.

(i) The Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 10.01(h), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any limited liability company or other action for the
purpose of effecting any of the foregoing.

 

105



--------------------------------------------------------------------------------

(j) The Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.

(k) (i) One or more judgments for the payment of money in an aggregate amount in
excess of $7,500,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage and is not subject
to an insolvency proceeding) or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against the Borrower, any
Subsidiary or any combination thereof and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within thirty
(30) days from the entry thereof.

(l) The Loan Documents (including the Intercreditor Agreement) after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against any Loan Party party thereto or, in the
case of the Intercreditor Agreement, any other party thereto, or shall be
repudiated by any of them, or cease to create a valid and perfected Lien of the
priority required thereby on any of the Collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or any
Loan Party or any of their Affiliates shall so state in writing.

(m) An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when together with all other ERISA Events that have occurred, could
reasonably be expected to result in the liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $7,500,000 in the aggregate.

(n) A Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Required Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower and the Guarantors
accrued hereunder and under the Loan Documents (including, without limitation,
the payment of cash collateral to secure the LC Exposure as provided in
Section 2.07(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of

 

106



--------------------------------------------------------------------------------

which are hereby waived by the Borrower and each Guarantor; and in case of an
Event of Default described in Section 10.01(h) or Section 10.01(i), the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and the other
Loan Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.07(j)), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) Subject to the Intercreditor Agreement, all proceeds realized from the
liquidation or other disposition of Collateral or otherwise received after
maturity of the Loans, whether by acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of (A) principal outstanding on the Loans,
(B) Secured Obligations referred to in clause (b) of the definition of Secured
Obligations owing to a Secured Hedging Agreement Counterparty, (C) Secured
Obligations referred to in clause (c) of the definition of Secured Obligations
owing to a Bank Products Provider, (D) any other Secured Obligations and
(E) amounts to serve as cash collateral to be held by the Administrative Agent
to secure the LC Exposure; and

(v) fifth, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Hedging Obligations (it being
understood, that in the event that any amount is applied to Secured Obligations
other than Excluded Hedging Obligations as a result of this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to the Secured Obligations described in clause fourth above by the
holders of any Excluded Hedging Obligations are the same as the proportional
aggregate recoveries with respect to other Secured Obligations pursuant to
clause fourth above).

 

107



--------------------------------------------------------------------------------

ARTICLE XI

THE AGENTS

Section 11.01 Appointment and Authority. Each of the Lenders and each Issuing
Bank hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article XI are solely for the benefit of the
Administrative Agent, the Lenders and each Issuing Bank, and neither the
Borrower nor any Subsidiary shall have any rights as a third party beneficiary
of any such provisions.

Section 11.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 11.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (it being understood that the
term “agent” used herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine or any other applicable
law; rather, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties);

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.10; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.02 and

 

108



--------------------------------------------------------------------------------

Section 10.02) or (ii) otherwise hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an Issuing Bank.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection, or
priority of any collateral security or the financial or other condition of the
Loan Parties and the Subsidiaries or any other obligor or guarantor, or
(vii) any failure by any Loan Party or any other Person (other than itself) to
perform any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements, or other terms or
conditions set forth herein or therein.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder is filed with the Administrative Agent.

Section 11.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The

 

109



--------------------------------------------------------------------------------

Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article XI shall apply to any such
sub agent and to the Related Parties of the Administrative Agent and any such
sub agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, each Issuing Bank and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
bank as a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and each Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or any Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 11.06. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article XI and Section 12.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 11.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement

 

110



--------------------------------------------------------------------------------

or any document furnished hereunder or thereunder. The Agents shall not be
required to keep themselves informed as to the performance or observance by the
Borrower or any of its Subsidiaries of this Agreement, the Loan Documents, or
any other document referred to or provided for herein or to inspect the
Properties or books of the Loan Parties or the Subsidiaries. Except for notices,
reports, and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder, no Agent shall have any
duty or responsibility to provide any Lender with an credit or other information
concerning the affairs, financial condition, or business of the Loan Parties (or
any of their Affiliates) which may come into possession of such Agent or any of
its Affiliates. In this regard, each Lender acknowledges that Vinson & Elkins
L.L.P. is acting in this transaction as special counsel to the Administrative
Agent only, except that to the extent otherwise expressly stated in any legal
opinion or any Loan Document. Each other party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

Section 11.08 No Other Duties, etc. The Joint Arrangers, the Co-Syndication
Agents and the Documentation Agent shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than, with
respect to the Documentation Agent and any Co-Syndication Agent or Joint
Arranger that is also a Lender, its duties, responsibilities and liabilities in
its capacity as a Lender hereunder.

Section 11.09 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender and each Issuing Bank hereby authorizes, and each other Person
accepting the benefit of the Liens created by the Security Instruments shall be
deemed to have authorized, the Administrative Agent to release (a) any
Collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents, and (b) any Mortgaged Property that does not constitute Material
Real Property if any Building (as defined in the applicable Flood Insurance
Regulation) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulation) is situated on such Mortgaged Property and the
Administrative Agent, in its sole discretion, determines that the costs,
financial and otherwise, of obtaining or maintaining a Lien or complying with
all Governmental Requirements with respect to such Lien outweigh the benefit to
the Secured Parties of the security afforded thereby. Each Lender and each
Issuing Bank hereby authorizes, and each other Person accepting the benefit of
the Liens created by the Security Instruments shall be deemed to have
authorized, the Administrative Agent to execute and deliver to the Borrower (or
file, if appropriate), at the Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by the Borrower in connection with any sale or other
disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.11 or is otherwise authorized by the terms
of the Loan Documents. To the extent any Property is sold, assigned, conveyed or
otherwise transferred as expressly permitted by Section 9.11 to any Person other
than a Loan Party, such Collateral shall be sold, assigned, conveyed or
otherwise transferred free and clear of all Liens created by the Loan Documents.

Section 11.10 Action by the Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the

 

111



--------------------------------------------------------------------------------

circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Required Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders. If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, neither the Syndication Agent nor the Documentation Agent shall
have any obligation to perform any act in respect thereof.

Section 11.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Furthermore, any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent consents to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Indebtedness or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

112



--------------------------------------------------------------------------------

Section 11.12 Intercreditor Agreement. The Lenders hereby authorize the
Administrative Agent to enter into the Intercreditor Agreement and to amend such
agreement in accordance with the provisions of Section 12.02. Each Lender (by
receiving the benefits thereunder and of the Collateral pledged pursuant to the
Security Instruments) agrees that the terms of the Intercreditor Agreement shall
be binding on such Lender and its successors and assigns, as if it was a party
thereto.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to Section 12.01(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

  (i) if to the Borrower, to it at the following:

Southcross Energy Partners, L.P.

1700 Pacific Ave., Suite 2900

Dallas, TX 75201

Attn: David Biegler and David Mueller

Fax: 214.393.7504

Email: biegler@southcrossenergy.com and

            mueller@southcrossenergy.com

 

     with a copy to (which shall not constitute notice):

Latham & Watkins LLP

811 Main Street

Suite 3700

Houston, TX 77002

Attn: Catherine Ozdogan

Fax: 713.546.7401

Email: catherine.ozdogan@lw.com

 

113



--------------------------------------------------------------------------------

  (ii) if to the Administrative Agent, to it at the following:

Wells Fargo Bank, N.A.

201 Main Street

Suite 300

Fort Worth, TX 76102

Attn: Charles D. Kirkham

Fax: 817.334.7000

Email: kirkham@wellsfargo.com

with a copy to:

Wells Fargo Bank, N.A.

1700 Lincoln St. 3rd Floor

MAC: C7300-035

Denver, CO 80203

Attn: Amira Bahloul

Fax: 303.863.5533

Email: amira.a.bahloul@wellsfargo.com

with a copy to (which shall not constitute notice):

Vinson & Elkins L.L.P.

2001 Ross Ave., Suite 3700

Dallas, TX 75201-2975

Attn: Erec Winandy

Fax: 214-999-7756

Email: ewinandy@velaw.com

 

  (iii) if to Wells Fargo, as Issuing Bank, to it at the following:

Wells Fargo Bank, N.A.

201 Main Street

Suite 300

Fort Worth, TX 76102

Attn: Charles D. Kirkham

Fax: 817.334.7000

Email: kirkham@wellsfargo.com

with a copy to:

Wells Fargo Bank, N.A.

1700 Lincoln St. 3rd Floor

MAC: C7300-035

Denver, CO 80203

Attn: Amira Bahloul

Fax: 303.863.5533

Email: amira.a.bahloul@wellsfargo.com

 

114



--------------------------------------------------------------------------------

(iv) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.01(b) below, shall be effective as provided in
Section 12.01(b).

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II, Article III, Article IV
and Article V if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article(s) by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(ii) Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (B) of notification that such notice or communication is
available and identifying the website address therefore.

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or

 

115



--------------------------------------------------------------------------------

privilege. The rights and remedies of the Administrative Agent, any Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower therefrom shall in any event be effective
unless the same shall be permitted by Section 12.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Secured Obligations hereunder or under any other Loan Document,
without the written consent of each Lender adversely affected thereby, provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Participation Fees at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder,
(iii) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, (excluding mandatory prepayments), or any
interest thereon, or any fees payable hereunder, or any other Secured
Obligations hereunder or under any other Loan Document, or reduce the amount of,
waive or excuse any such payment, or postpone or extend the Termination Date or
Maturity Date without the written consent of each Lender adversely affected
thereby, (iv) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) waive or amend Section 3.04(c), Section 6.01,
Section 10.02(c) or Section 12.14 or change the definition of the terms
“Domestic Subsidiary”, “Foreign Subsidiary” or “Subsidiary”, without the written
consent of each Lender (other than any Defaulting Lender), (vi) release any
Guarantor (except as permitted pursuant to the Guaranty and Collateral Agreement
or in connection with a sale of such Guarantor permitted under Section 9.11) or
release all or substantially all of the Collateral, without the written consent
of each Lender (other than any Defaulting Lender), (vii) change any of the
provisions of this Section 12.02(b), Section 10.02(c), or the definitions of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender other than any Defaulting Lender, or (viii) change the application of
prepayments under Section 3.04(b)(iv), without the written consent of the
Required Lenders (it being understood that the Required Lenders may waive, in
whole or in part, any prepayment so long as the application of any such
prepayment that is still required to be made is not changed); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative

 

116



--------------------------------------------------------------------------------

Agent, any other Agent, or any Issuing Bank hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent, such
other Agent or any Issuing Bank, as the case may be. Notwithstanding the
foregoing, (x) any supplement to Schedule 7.14 (Subsidiaries) shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders, (y) the Borrower (or other applicable Loan Party)
and the Administrative Agent may amend this Agreement or any other Loan Document
without the consent of the Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document if the same is not objected to in writing by
Lenders constituting the Required Lenders within 5 Business Days after the
Administrative Agent delivers written notice thereof to the Lenders, and (z) the
Administrative Agent and the Borrower (or other applicable Loan Party) may enter
into any amendment, modification or waiver of this Agreement or any other Loan
Document or enter into any agreement or instrument to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Mortgaged Property or Property to become Mortgaged Property to secure the
Secured Obligations for the benefit of the Lenders or as required by any
Governmental Requirement to give effect to, protect or otherwise enhance the
rights or benefits of any Lender under the Loan Documents without the consent of
any Lender.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent) in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration (both before and after the execution
hereof and including advice of counsel to the Administrative Agent as to the
rights and duties of the Administrative Agent and the Lenders with respect
thereto) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of or consents related to the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all costs, expenses, Taxes, assessments and other charges
incurred by any Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iv) all out-of-pocket expenses incurred by
any Agent, any Issuing Bank or any Lender (including the fees, charges and
disbursements of any counsel for any Agent, any Issuing Bank or any Lender) in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section 12.03 or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Notwithstanding anything to the contrary contained
in this Section 12.03(a) or elsewhere in any of the Loan Documents, neither the
Borrower nor any Subsidiary shall be obligated to pay or reimburse any Person
for any costs, expenses, fees, taxes or other charges of any nature whatsoever
that are incurred or payable by any Person in connection with any assignment
referred to in Section 12.04(b), any participation referred to in
Section 12.04(d) or any pledge or security interest referred to in
Section 12.04(f).

 

117



--------------------------------------------------------------------------------

(b) INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY EACH AGENT
(AND ANY SUB-AGENT THEREOF), THE JOINT ARRANGERS, ANY ISSUING BANK AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY A THIRD PARTY OR BY THE BORROWER OR ANY SUBSIDIARY ARISING OUT OF,
IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (ii) THE
FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY

 

118



--------------------------------------------------------------------------------

PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE,
USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE,
TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS
MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR
ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL
OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY SUBSIDIARY, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO
EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND
OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT
OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (x) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWER OR ANY SUBSIDIARY AGAINST ANY INDEMNITEE FOR BREACH IN
BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, IF THE BORROWER OR SUCH SUBSIDIARY HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION OR (z) RESULT FROM ANY DISPUTE SOLELY AMONG INDEMNITEES,
OTHER THAN ANY CLAIMS AGAINST ANY INDEMNITEE IN ITS CAPACITY OR IN FULFILLING
ITS ROLE AS AN AGENT, JOINT ARRANGER, OR ANY SIMILAR ROLE UNDER THIS AGREEMENT,
AND OTHER THAN ANY CLAIMS ARISING OUT OF ANY ACT OR OMISSION ON THE PART OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR AFFILIATES.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay indefeasibly any amount required under Sections 12.03(a) or (b) to
be paid by it to any Agent (or any sub-agent thereof), any Joint Arranger,any
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to such Agent (or any such sub-agent), such Joint Arranger, such
Issuing Bank or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed

 

119



--------------------------------------------------------------------------------

expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent (or any such
sub-agent), such Joint Arranger or such Issuing Bank in its capacity as such, or
against any Related Party of any of the foregoing acting for such Agent (or any
such sub-agent), such Joint Arranger or such Issuing Bank in connection with
such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party shall assert, and hereby waives, any claim against any
other party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof (other than to
the extent any such damages are asserted pursuant to a third-party claim that
would otherwise be required to be indemnified or reimbursed pursuant to any Loan
Document). No Indemnitee referred to in Section 12.03(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the Transactions.

(e) Payments. All amounts due under this Section 12.03 shall be payable promptly
after written demand therefor.

Section 12.04 Assignments and Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues a Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except (A) to an assignee in accordance with the provisions of
Section 12.04(b), (B) by way of participation in accordance with the provisions
of Section 12.04(d), or (C) by way of pledge or assignment of a security
interest subject to the restrictions of Section 12.04(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
Section 12.04(d)) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, any Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignments shall be subject to the following
conditions:

 

120



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in Section 12.04(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement and with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights on a non- pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 12.04(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment or Revolving Credit Exposure if such assignment is to a Person that
is not a Lender with a Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender;

(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in LC Exposure (whether or not then
outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (unless the assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

121



--------------------------------------------------------------------------------

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower,
any Sponsor, or any of the Borrower’s or any Sponsor’s Affiliates or
Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignments to Defaulting Lenders. No such assignment shall be made to
a Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.04(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 12.04(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Upon the Administrative Agent’s receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(c). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
any Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Banks and each Lender.

 

122



--------------------------------------------------------------------------------

(d) Participations.

(i) Any Lender may at any time, without the consent of, or notice to the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
any Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant. In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03.
Subject to Section 12.04(e), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided that such Participant agrees to be subject to Section 4.01(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(f) as though it were a
Lender

 

123



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central bank
having jurisdiction over such Lender, and Section 12.04(e) shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g) Restrictions if Registration Required. Notwithstanding any other provisions
of this Section 12.04, no transfer or assignment of the interests or obligations
of any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower and the Guarantors to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any state.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Secured Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

 

124



--------------------------------------------------------------------------------

Section 12.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

(b) Integration. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c) Effectiveness. Except as provided in Section 6.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

(d) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Hedging Agreements, and in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the

 

125



--------------------------------------------------------------------------------

account of the Borrower or any Subsidiary against any and all of the obligations
of the Borrower or any Subsidiary now or hereafter existing under this Agreement
or any other Loan Document to such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Subsidiary may be contingent or unmatured or are owed to a
branch or office of such Lender or such Issuing Bank different from the branch
or office holding such deposit or obligated on such Indebtedness. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and each Issuing Bank agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND, EXCEPT AS OTHERWISE SET FORTH THEREIN, THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW
PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT
THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL,
EXCEPT AS OTHERWISE SET FORTH THEREIN, BE BROUGHT EXCLUSIVELY IN THE COURTS OF
THE COUNTY AND STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

126



--------------------------------------------------------------------------------

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND FOR
ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO OTHER
PARTY HERETO NOR ANY REPRESENTATIVE, AGENT OR ATTORNEY FOR ANY OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, any Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors (including accountants and legal counsel)
and other representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Hedging Agreement relating to the Borrower and its obligations,
(g) with the consent of the Borrower, or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 12.11 or (ii) becomes available to the Administrative Agent, any

 

127



--------------------------------------------------------------------------------

Issuing Bank, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section 12.11, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or a Subsidiary; provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the Transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Secured Obligations, it is agreed as follows: (a) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Loans shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower); and (b) in the event that the maturity of the
Loans is accelerated by reason of an election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower). All sums paid or agreed to be paid to any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the maximum amount allowed by such applicable law. If at any
time and from time to time (i) the amount of interest payable to any Lender on
any date shall be computed at the Highest Lawful Rate applicable to such Lender
pursuant to this Section 12.12 and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at the
Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue

 

128



--------------------------------------------------------------------------------

to be computed at the Highest Lawful Rate applicable to such Lender until the
total amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 12.12. To the
extent that Chapter 303 of the Texas Finance Code is relevant for the purpose of
determining the Highest Lawful Rate applicable to a Lender, such Lender elects
to determine the applicable rate ceiling under such Chapter by the weekly
ceiling from time to time in effect. Chapter 346 of the Texas Finance Code does
not apply to the Borrower’s obligations hereunder.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Secured Hedging Agreements; Bank Products. The
benefit of the Security Instruments and of the provisions of this Agreement
relating to any Collateral securing the Secured Obligations shall also extend to
and be available to the Secured Hedging Counterparties with respect to any
Secured Hedging Agreement (including any Secured Hedging Agreement in existence
prior to the date hereof, but excluding any additional transactions or
confirmations entered into (a) after such Secured Hedging Counterparty ceases to
be a Lender or an Affiliate of a Lender or (b) after assignment by a Secured
Hedging Counterparty to another Person that is not a Lender or an Affiliate of a
Lender) and Bank Products Providers with respect to any obligations in respect
of Bank Products. No Lender or any Affiliate of a Lender shall have any voting
or consent rights under any Loan Document as a result of the existence of
obligations owed to it under any such Secured Hedging Agreements or in respect
of Bank Products.

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and each Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor,

 

129



--------------------------------------------------------------------------------

contractor, subcontractor, supplier or materialman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, any other Agent, any Issuing Bank or any
Lender for any reason whatsoever. There are no third party beneficiaries.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower
and its Subsidiaries, which information includes the name and address of the
Borrower and its Subsidiaries and other information that will allow such Lender
to identify the Borrower and its Subsidiaries in accordance with the USA Patriot
Act.

Section 12.17 Amendment and Restatement. It is the intention of the Borrower,
the Administrative Agent, and the Lenders, and such parties hereby agree, from
and after the Effective Date, this Agreement supersedes and replaces the
Existing Credit Agreement in its entirety, and that (a) such amendment and
restatement shall operate to renew, amend and modify certain of the rights and
obligations of the parties under the Existing Credit Agreement as provided
herein, but shall not act as a novation thereof, and (b) the Liens securing the
“Secured Obligations” under and as defined in the Existing Credit Agreement
shall not be extinguished, but shall be carried forward and shall secure such
obligations and Indebtedness as renewed, amended, restated, and modified hereby.
Unless specifically amended hereby, each of the Loan Documents, the Exhibits and
the Schedules shall continue in full force and effect and, from and after the
Effective Date, all references to the “Credit Agreement” contained therein shall
be deemed to refer to this Agreement. Each Lender hereunder that is an Existing
Lender and the Borrower each hereby consent to the amendments to, and amendments
and restatements of, the Existing Loan Documents in the form of the Loan
Documents.

Section 12.18 NON-RECOURSE TO THE GENERAL PARTNER. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS DO NOT AND WILL NOT IN ANY WAY CONSTITUTE A DIRECT OR INDIRECT
GUARANTY BY THE GENERAL PARTNER OF THE OBLIGATIONS OF THE BORROWER OR ANY
SUBSIDIARY HEREUNDER OR THEREUNDER. IF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IS HELD BY ANY AUTHORITY TO CONSTITUTE A DIRECT OR INDIRECT
GUARANTY BY THE GENERAL PARTNER OF THE OBLIGATIONS OF THE BORROWER OR ANY
SUBSIDIARY, SUCH PROVISION SHALL BE DEEMED INEFFECTIVE TO THE EXTENT SUCH
PROVISION CONSTITUTES A DIRECT OR INDIRECT GUARANTY BY THE GENERAL PARTNER OF
THE OBLIGATIONS OF THE BORROWER OR ANY SUBSIDIARY. NEITHER THIS AGREEMENT NOR
ANY LOAN DOCUMENT IS INTENDED TO CREATE ANY LIABILITY OF THE GENERAL PARTNER FOR
THE PERFORMANCE OF ANY OBLIGATION OF THE BORROWER OR ANY SUBSIDIARY THEREUNDER
OR HEREUNDER. NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY
RECOURSE AGAINST THE GENERAL PARTNER (INCLUDING ANY RECOURSE FOR ANY DEFICIENCY
REMAINING UNDER THIS AGREEMENT OR ANY LOAN DOCUMENT AFTER THE DISPOSITION OF
COLLATERAL PLEDGED BY THE BORROWER OR ANY SUBSIDIARY AND THE DISPOSITION OF THE
GP COLLATERAL PLEDGED BY THE GENERAL PARTNER); PROVIDED, THAT,

 

130



--------------------------------------------------------------------------------

NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IN NO EVENT SHALL THIS SECTION
12.18 RELIEVE THE GENERAL PARTNER FROM ANY LIABILITY IT MAY HAVE AS A RESULT OF
ITS FRAUD, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, OR THAT OF ANY OF ITS
OFFICERS, IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF ANY LOAN
DOCUMENTS OR ANY CERTIFICATES OR DOCUMENTS DELIVERED IN CONNECTION THEREWITH BY
THE GENERAL PARTNER ON BEHALF OF THE BORROWER IN ITS CAPACITY AS THE BORROWER’S
GENERAL PARTNER.

Section 12.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and the Administrative
Agent, any other Agent, any Joint Arranger or any Lender is intended to be or
has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether the Administrative Agent or any
Lender has advised or is advising the Borrower or any Subsidiary on other
matters; (ii) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the other Agents, the Joint Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Subsidiaries, on the one hand, and the Administrative Agent, the other Agents,
the Joint Arrangers and the Lenders, on the other hand; (iii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate; and (iv) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the
Administrative Agent, the other Agents, the Joint Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Subsidiaries, or
any other Person; (ii) neither the Administrative Agent nor any of the other
Agents, the Joint Arrangers or the Lenders has any obligation to the Borrower or
any of its Subsidiaries with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the other Agents, the Joint
Arrangers and the Lenders and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Subsidiaries, and neither the Administrative Agent nor any of the other
Agents, the Joint Arrangers or the Lenders has any obligation to disclose any of
such interests to the Borrower or its Subsidiaries. To the fullest extent
permitted by Law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the other Agents, the Joint Arrangers and
the Lenders and their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 12.20 Intercreditor Agreement. Reference is made to the Intercreditor
Agreement among the Borrower, the Guarantors, the Term Administrative Agent, as
“Term Facility Administrative Agent” (as defined therein), and the
Administrative Agent, as “Revolving Facility Administrative Agent” (as defined
therein). Each Lender hereunder (a) acknowledges that it has received a copy of
the Intercreditor Agreement, (b) consents to the

 

131



--------------------------------------------------------------------------------

priority of Liens provided for in the Intercreditor Agreement, (c) agrees that
it will be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement as if it was a signatory thereto and (d) authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement as
Administrative Agent and on behalf of such Lender. The foregoing provisions are
intended as an inducement to the “Term Facility Lenders” (as defined in the
Intercreditor Agreement) to permit the incurrence of Indebtedness under this
Agreement and to extend credit to the Borrower and such lenders are intended
third party beneficiaries of such provisions

[SIGNATURES BEGIN NEXT PAGE]

 

132



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:   SOUTHCROSS ENERGY PARTNERS, L.P.   By:   Southcross Energy Partners
GP, LLC, its general partner     By:  

/s/ David W. Biegler

    Name:   David W. Biegler     Title:   Chairman and Chief Exective Officer

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT,       ISSUING BANK,       AND LENDER:     WELLS FARGO
BANK, N.A.     By:  

/s/ Brandon Kast

    Name:   Brandon Kast     Title:   Assistant Vice President

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:     BARCLAYS BANK PLC     By:  

/s/ Ann E. Sutton

    Name:   Ann E. Sutton     Title:   Director

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:     UBS AG, STAMFORD BRANCH     By:  

/s/ Lana Gifas

    Name:   Lana Gifas     Title:   Director     By:  

/s/ Jennifer Anderson

    Name:   Jennifer Anderson     Title:   Associate Director

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER:     JPMORGAN CHASE BANK, N.A.     By:  

/s/ Stephanie Balette

    Name:   Stephanie Balette     Title:   Authorized Officer

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER:     ABN AMRO CAPITAL USA LLC     By:  

/s/ Urvashi Zutshi

    Name:   Urvashi Zutshi     Title:   Managing Director     By:  

/s/ Elizabeth Johnson

    Name:   Elizabeth Johnson     Title:   Managing Director

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A.     By:  

/s/ Bryan Heller

    Name:   Bryan Heller     Title:   Director

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER:     CADENCE BANK, N.A.     By:  

/s/ David Anderson

    Name:   David Anderson     Title:   Vice President

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA     By:  

/s/ Evans Swann, Jr.

    Name:   Evans Swann, Jr.     Title:   Authorized Signatory

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER:     REGIONS BANK     By:  

/s/ Robert Kaufman

    Name:   Robert Kaufman     Title:   Senior Vice President

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER:     MIDFIRST BANK     By:  

/s/ Steve A. Griffin

    Name:   Steve A. Griffin     Title:   Senior Vice President

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER:     RAYMOND JAMES BANK, N.A.     By:  

/s/ Alexander L. Rody

    Name:   Alexander Rody     Title:   Senior Vice President

 

[Signature Page]

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

ANNEX I

LIST OF COMMITMENTS

 

Name of Lender

   Commitment      Applicable
Percentage  

Wells Fargo Bank, N.A.

   $ 27,500,000         13.75 % 

Barclays Bank PLC

   $ 20,000,000         10.00 % 

UBS AG, Stamford Branch

   $ 20,000,000         10.00 % 

JPMorgan Chase Bank, N.A.

   $ 17,500,000         8.75 % 

ABN AMRO Capital USA LLC

   $ 17,500,000         8.75 % 

Bank of America, N.A.

   $ 17,500,000         8.75 % 

Cadence Bank, N.A.

   $ 17,500,000         8.75 % 

Royal Bank of Canada

   $ 17,500,000         8.75 % 

Regions Bank

   $ 17,500,000         8.75 % 

MidFirst Bank

   $ 15,000,000         7.50 % 

Raymond James Bank, N.A.

   $ 12,500,000         6.25 %    

 

 

    

 

 

 

TOTAL

   $ 200,000,000.00         100.00 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

ANNEX II

EXISTING LETTERS OF CREDIT

 

Issuing Bank

  

Beneficiary

   Applicant    Amount      Issue Date  

Wells Fargo Bank, N.A.

   SAN PATRICIO ELECTRIC COOPERATIVE, INC.    Borrower    $ 960,000.00        
1/22/2013   

Wells Fargo Bank, N.A.

   SAN PATRICIO ELECTRIC COOPERATIVE, INC.    Borrower    $ 420,000.00        
1/22/2013   

Wells Fargo Bank, N.A.

   DEVON ENERGY    Borrower    $ 1,800,000.00         10/1/2013   

Wells Fargo Bank, N.A.

   EXXON    Borrower    $ 1,300,000.00         10/8/2013   

Wells Fargo Bank, N.A.

   EOG    Borrower    $ 7,200,000.00         3/10/2014   

Wells Fargo Bank, N.A.

   HILCORP    Borrower    $ 2,500,000.00         4/1/2014   

Wells Fargo Bank, N.A.

   DENBURY OFFSHORE    Borrower    $ 750,000.00         4/23/2014   

Wells Fargo Bank, N.A.

   XTO    Borrower    $ 2,500,000.00         5/8/2014   



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[                    ], 20[    ]

Southcross Energy Partners, L.P., a Delaware limited partnership (the
“Borrower”), pursuant to Section 2.03 of that certain Third Amended and Restated
Credit Agreement dated as of August 4, 2014 (together with all amendments,
restatements, supplements, or other modifications, if any, from time to time
made thereto, the “Credit Agreement”), among the Borrower, the various financial
institutions that are or may become a party thereto (collectively, the
“Lenders”), Wells Fargo Bank, N.A., as administrative agent for the Lenders (in
such capacity together with any successors thereto, the “Administrative Agent”),
and the other agents which are or may become parties thereto (unless otherwise
defined herein, each capitalized term used herein has the meaning assigned to it
in the Credit Agreement), hereby requests a Borrowing as follows:

 

  (i) the aggregate amount of the requested Borrowing is $[            ];

 

  (ii) the date of such Borrowing is [            ], 20[    ];

 

  (iii) such Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

 

  (iv) [the initial Interest Period applicable thereto is [one, three or six
months]]1;

 

  (v) the current total Revolving Credit Exposures (without regard to the
requested Borrowing) is $[            ];

 

  (vi) the pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[            ]; and

 

  (vii) the location and number of the Borrower’s account to which funds are to
be disbursed, which complies with the requirements of Section 2.05 of the Credit
Agreement, are as follows:

[                                      ]

[                                      ]

[                                      ]

[                                      ]

[                                      ]

[                                      ]

The undersigned certifies that he/she is the [            ] of the Borrower’s
General Partner, and that as such he/she is authorized to execute this
certificate on behalf of the Borrower. The

 

 

1 

To be included if the requested Borrowing is a Eurodollar Borrowing.

 

Exhibit B-1



--------------------------------------------------------------------------------

undersigned further certifies, represents and warrants on behalf of the Borrower
that the conditions to lending specified in Section [6.01]2 [6.02]3 of the
Credit Agreement are satisfied as of the date hereof and that the Borrower is
entitled to receive the requested Borrowing under the terms and conditions of
the Credit Agreement.]

 

SOUTHCROSS ENERGY PARTNERS, L.P. By:  

Southcross Energy Partners GP, LLC, its

general partner

  By:  

 

  Name:  

 

  Title:  

 

 

2  With respect to Loans made on the Effective Date only.

3  With respect to Loans made after the Effective Date only.

 

Exhibit B-2